Citation Nr: 0918762	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  01-08-209A
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for service connection 
for tendonitis of the right ankle.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine, claimed as secondary to a 
left total knee replacement (TKR) with revisions. 

4.  Entitlement to service connection for renal failure 
secondary to hypertension, claimed as kidney dysfunction 
secondary to a left TKR with revisions and osteomyelitis.  

5.  Entitlement to a separate compensable rating for 
traumatic arthritis of the left knee.

6.  Entitlement to a rating in excess of 20 percent for 
instability, as a post-operative residual of a medial 
meniscectomy and vascular necrosis of the medial femoral 
condyle, of the left knee, prior to November 13, 1996.  

7.  Entitlement to a rating in excess of 60 percent for a 
left TKR, from January 1, 1998 through September 16, 1998.  

8.  Entitlement to a rating in excess of 30 percent for a 
left TKR with revision, from November 1, 1999 through March 
1, 2001.  

9.  Entitlement to a rating in excess of 60 percent for a 
left TKR with revisions and osteomyelitis of the left knee, 
from December 1, 2002.  

10.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma, prior to March 21, 2003.

11.  Entitlement to a rating in excess of 30 percent for 
bronchial asthma, from March 21, 2003 to August 5, 2004.  

12.  Entitlement to a rating in excess of 50 percent for 
bronchial asthma with obstructive sleep apnea (OSA), from 
August 5, 2004 through August 15, 2006.  

13.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma with OSA, from August 16, 2006.  

14.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee 
associated with a left TKR with revisions.  

15.  Entitlement to an initial rating in excess of 10 percent 
for disfiguring scars of the left knee associated with a left 
TKR with revisions.  

16.  Entitlement to an initial compensable rating for 
osteomyelitis of the left knee prior to May 14, 2003.  

17.  Entitlement to a rating in excess of 20 percent for 
osteomyelitis of the left knee from May 14, 2003. 

18.  Entitlement to an effective date prior to April 20, 2001 
for the grant of service connection for osteomyelitis of the 
left knee.  

19.  Entitlement to special monthly compensation (SMC).  

20.  Whether an April 2004 letter from the Veteran's attorney 
was a valid notice of disagreement (NOD) with regard to a 
February 10, 2004 RO notice letter.

21.  Entitlement to eligibility for vocational rehabilitation 
benefits.

(The issues of whether attorney fees from past-due benefits 
were correctly calculated are addressed in a separate 
decision.)


REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to July 
1976.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1992 rating decision in 
which the RO, in pertinent part, increased the Veteran's 
rating for service-connected post-operative residuals of a 
medial meniscectomy and vascular necrosis of the medial 
femoral condyle of the left knee with traumatic arthritis 
(left knee disability) to 20 percent, effective October 14, 
1991.  The Veteran perfected an appeal to the rating 
assigned.  

In August 1992, the Veteran testified at an RO hearing; a 
copy of the transcript is in the record.

In a June 1994 decision, the Board affirmed the 20 percent 
rating for the Veteran's left knee disability.  The Veteran 
perfected a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 1995 Order, 
the Court granted a joint motion filed by the parties and 
vacated the Board's June 1994 decision, remanding the case 
back to the Board for action consistent with the joint 
motion.

In September 1995, the Board remanded the case to the RO for 
additional development consistent with the joint motion.  

In a June 1996 rating decision, the RO denied entitlement to 
a total rating due to individual unemployability (TDIU).  
Later the same month, the Veteran filed an NOD with the 
denial of his TDIU claim.  

In October 1996, the Veteran and his spouse testified at an 
RO hearing; a copy of the transcript is in the record.

In a January 1997 rating decision issued in April 1997, the 
RO granted a temporary total rating (TTR) based on the need 
for convalescence under the provisions of 38 C.F.R. § 4.30, 
from November 13, 1996 through December 31, 1996, and 
assigned a 100 percent rating for the Veteran's left knee 
disability, effective from January 1, 1997 through December 
31, 1997, and a 30 percent rating for the Veteran's left knee 
disability, effective January 1, 1998.  

In a December 1998 rating decision issued in January 1999, 
the RO assigned a 60 percent rating for the Veteran's left 
knee disability, effective from January 1, 1998; granted a 
TDIU, effective from January 1, 1998 through September 16, 
1998, and denied SMC based on the need for A&A and 
eligibility to Dependents' Educational Assistance (DEA).  In 
February 1999, an NOD was received with regard to the denial 
of SMC and DEA benefits.  Following the issuance of a 
statement of the case (SOC) in September 2001, the Veteran 
perfected an appeal to the denial of SMC based on A&A.  Even 
though an SOC was not issued with regard to the denial of DEA 
benefits, in a September 2001 rating decision, the RO awarded 
DEA benefits, which is considered a full grant; therefore, an 
SOC is no longer warranted and this issue is not before the 
Board.  In the February 1999 NOD, the Veteran's attorney also 
asserted that the Veteran warranted a TDIU from November 13, 
1996.  The Board does not construe this statement as an NOD 
with regard to the effective date assigned for a TDIU, 
because the Veteran had a 100 percent schedular rating from 
November 13, 1996; therefore, there is no question of law or 
fact to resolve for the subject period, as a 100 percent 
schedular rating moots the issue of entitlement to a TDIU.  
See Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. 
Brown, 6 Vet. App. 443 (1994). 

In a May 1999 letter, the RO denied entitlement to vocational 
rehabilitation benefits as infeasible.  In August 1999, an 
NOD was received with regard to the denial of vocational 
rehabilitation benefits; however, an SOC in accord with the 
holding in Manlincon v. West, 12 Vet. App. 238 (1999) has not 
been issued.  

In a July 2001 rating decision issued in August 2001, the RO 
granted a TTR under the provisions of 38 C.F.R. § 4.30, 
effective from March 1, 2001 through June 30, 2001, and 
assigned a 100 percent schedular rating for the Veteran's 
left knee disability, effective from July 1, 2001.

In a September 2001 rating decision issued in November 2001, 
the RO, in pertinent part, assigned a 60 percent rating for a 
left TKR, effective from November 1, 1999 through February 
28, 2001, a 100 percent schedular rating for a left TKR, 
effective March 1, 2002 through November 30, 2002, and a 60 
percent rating for a left TKR, effective from December 1, 
2002; granted a TDIU, effective from November 1, 1999 through 
February 28, 2001, and from December 1, 2002; and granted DEA 
benefits, effective November 1, 1999.  

In an April 2003 rating decision, the RO denied service 
connection for renal failure, for OSA, for DDD of the lumbar 
spine, and for infections; denied increased ratings for 
bronchial asthma and for his left knee disability; and 
granted service connection for DJD of the right knee and for 
scarring of the left knee, assigning separate initial 10 
percent ratings for each disability.  The following month, an 
NOD was submitted with regard to the denial of service 
connection for renal failure, for OSA, for DDD of the lumbar 
spine, and for infections and with regard to the 30 percent 
rating assigned for bronchial asthma and the initial 10 
percent ratings assigned for DJD of the right knee and for 
scarring of the left knee.  Following issuance of an SOC in 
April 2004, the Veteran perfected appeals to each of these 
claims in June 2004.

In an April 2004 letter, the RO notified that Veteran's 
attorney that his letter dated earlier in April 2004 was not 
a valid NOD to a February 10, 2004 notice letter.  The 
following month, the Veteran's attorney filed an NOD with 
regard to whether his April 2004 letter was a valid NOD.

In an August 2004 rating decision, the RO denied service 
connection for total hip replacement and determined that no 
new and material evidence had been received to reopen a 
previously denied claim for service connection for right 
ankle tendonitis.  The Veteran perfected appeals to each of 
these issue; however, the Board notes that during his Board 
hearing, the earlier issue was recharacterized as service 
connection for a right hip disability as listed on the title 
page. 

In a December 2004 rating decision, the RO granted service 
connection for OSA, effective August 5, 2004.  

In a July 2005 rating decision, the RO granted service 
connection for osteomyelitis of the left knee, claimed as 
infections secondary to knee surgeries, and assigned an 
initial 20 percent rating, effective May 10, 2005.  The 
following month, an NOD with regard to the effective date of 
service connection and the initial rating assigned were 
received. 

In an April 2006 rating decision, the RO assigned an initial 
noncompensable rating and an effective date of April 20, 2001 
for the grant of service connection for osteomyelitis of the 
left knee and assigned a 20 percent rating for osteomyelitis 
of the left knee, effective May 14, 2003.  Later that same 
month, the Veteran perfected appeals to both issues.

In a November 2006 rating decision, the RO assigned a 60 
percent rating for bronchial asthma and OSA, effective August 
16, 2006.

At the October 2008 Travel Board hearing, the Veteran raised 
new claims for SMC for loss of use of creative organ for 
himself and for SMC based on the need for A&A for his spouse.  
These issues are referred to the RO for appropriate action.

Because the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for the veteran's osteomyelitis and DJD of the right knee, 
the Board has characterized these issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

Except for the issues decided herein, the remaining issues 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  In particular, the last two 
issues are being remanded for the issuance of an SOC in 
accord with the Court's holding in Manlincon, cited to above.

As final preliminary matters, the Board notes that, in 
October 2002, a VA Form 21-526 was received that appeared to 
be a claim for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for infections following 
multiple knee surgeries at the Durham VA Medical Center 
(VAMC), to include a statement concerning medications 
prescribed by VA physicians causing kidney dysfunction.  In 
light of the fact that the Board has remanded the issue of 
service connection for renal failure, the RO should clarify 
the issue raised in the October 2002 statement and take 
appropriate action.  Also, in a statement dated in January 
2007, the Veteran's attorney raised a claim for SMC for the 
loss of use of the left leg.  This issue is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  Although the Veteran has alleged that he has right hip 
pain secondary to his service-connected left TKR with 
revisions, there is no competent medical evidence of a 
current right hip disability.

2.  While the Veteran has been diagnosed with DDD of the 
lumbar spine, there is no competent medical evidence or 
opinion of a medical nexus between this disability and his 
military service or a service-connected disability; instead 
the only competent medical evidence or opinion indicates that 
Veteran's DDD of the lumbar spine is because of his obesity.

3.  For the period prior to November 13, 1996, the veteran's 
service-connected left knee disability was manifested by x-
ray evidence of arthritis and complaints of pain on motion 
but with essentially full range of motion. 

4.  For the period prior to November 13, 1996, the veteran's 
left knee disability was manifested by moderate instability.

5.  While the residuals of the Veteran's left TKR were 
manifested by chronic residuals consisting of severe painful 
motion and weakness, it was not shown that the symptoms more 
closely resembled that of an amputation of a lower extremity 
at the upper third of the thigh, from January 1, 1998 through 
September 16, 1998.

6.  From November 1, 1999 to March 1, 2002, the Veteran's 
left TKR with revision was manifested by chronic residuals 
consisting of severe painful motion and weakness.

7.  From December 1, 2002, the residuals of the Veteran's 
left TKR with revisions has been manifested by chronic 
residuals consisting of severe painful motion and weakness 
more closely resembling an amputation of a lower extremity at 
the lower third of the thigh; it is not shown that the 
symptoms more closely resemble that of an amputation of a 
lower extremity at the upper third of the thigh.

8.  From February 14, 2001, the Veteran's right knee 
disability has been manifested by no more than x-ray evidence 
of moderate degenerative arthritis with slight, 
noncompensable limitation of motion with pain on motion; it 
has not been manifested by instability or subluxation or 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use. 

9.  Prior to March 21, 2003, the Veteran's bronchial asthma 
was manifested by PFTs showing FEV-1 and FEV-1/FVC results of 
56 to 70 percent predicted and required the use of daily 
inhalational or oral bronchodilator therapy inhalational 
anti-inflammatory medication; it did not require at least 
monthly visits to a physician for required care of 
exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

10.  From March 21, 2003 to August 5, 2004, the Veteran's 
bronchial asthma was manifested by PFTs showing FEV-1 results 
of 41 percent predicted and FEV-1/FVC results of 56 to 70 
percent predicted and required the use of daily inhalational 
or oral bronchodilator therapy inhalational anti-inflammatory 
medication; it was not manifested by more than one attack per 
week with episodes of respiratory failure, or require daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

11.  From August 5, 2004 through August 15, 2006, the 
Veteran's bronchial asthma was manifested by PFTs showing 
FEV-1 and FEV-1/FVC results of 56 to 70 percent predicted and 
required the use of daily inhalational or oral bronchodilator 
therapy inhalational anti-inflammatory medication; it did not 
require at least monthly visits to a physician for required 
care of exacerbations or intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids, while his OSA required the use of a CPAP 
machine with no evidence of chronic respiratory failure at 
any time.

12.  From August 16, 2006, the Veteran's bronchial asthma has 
been manifested by PFTs showing FEV-1 was 29 percent 
predicted and has required the use of anti-inflammatory 
inhalers and intermittent steroid therapy-approximately 4 
courses per year and a bronchodilator daily, while his OSA 
requires the use of a CPAP machine with no evidence of 
chronic respiratory failure at any time.

13.  Since October 30, 2002, the Veteran's surgical scarring 
of the left knee associated with a left TKR with revisions 
primarily has been manifested by tenderness, disfigurement, 
inflammation and edema, but with no ulceration, adherence, 
instability, tissue loss, keloid formation, hypo- or 
hyperpigmentation, or abnormal texture, covering an area of 
less than 929 square cm and causing no functional impairment.

14.  After the initial infection diagnosed on April 20, 2001 
until May 14, 2003, there was no evidence of discharging 
sinus or other evidence of active infection as repeated 
episodes of osteomyelitis were not shown, nor was there 
evidence of active infection.

15.  On May 14, 2003, a bone scan revealed the presence of an 
active infection (osteomyelitis) but no evidence of definite 
involucrum or sequestrum.

16.  Osteomyelitis following a left total knee arthroplasty 
(TKA) was first diagnosed on April 20, 2001 during VA 
hospitalization.

17.  The Veteran is rated as 100 percent disabling for asthma 
with OSA, and also is independently rated as 60 percent 
disabling for a left TKR with revisions; but the Veteran is 
not shown to be permanently bedridden or so helpless as to be 
in need of the regular aid and attendance another person, or 
to be substantially confined to his dwelling and its 
immediate premises, as a result of service-connected 
disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed right hip 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2008).

2.  The criteria for service connection for DDD of the lumbar 
spine, claimed as secondary to a left TKR with revisions, are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2008).

3.  Prior to November 13, 1996, the criteria for entitlement 
to a separate 10 percent rating for traumatic arthritis of 
the left knee are met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5260, 5261 (1991); VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).

4.  Prior to November 13, 1996, the criteria for a rating in 
excess of 20 percent for instability, as a post operative 
residual of a left medial meniscectomy, vascular necrosis of 
the medial femoral condyle, of the left knee are not met.  38 
U.S.C.A.    § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4-1-4.7, 
4.71a, Diagnostic Code 5257 (1991-1996). 

5.  From January 1, 1998 to September 17, 1998, the criteria 
for a rating in excess of 60 percent for residuals of a left 
TKR, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4-1-4.7, 4.71a, Diagnostic Code 5055 (1997-1998).

6.  From November 1, 1999 to March 1, 2002, the criteria for 
a rating of 60 percent for residuals of a left TKR with 
revision, are met.  38 U.S.C.A. § 1155 (West 1991 & West 
2000); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4-1-4.7, 4.71a, 
Diagnostic Code 5055 (1999-2001).

7.  From December 1, 2002, the criteria for a rating in 
excess of 60 percent for a left TKR with revisions and 
osteomyelitis of the left knee, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4-1-4.7, 
4.71a, Diagnostic Codes 5055, 5162 (1991).

8.  Since February 14, 2001, the criteria for an initial 
rating in excess of 10 percent for right knee DJD are not 
met.  38 U.S.C.A. § 1155 (West 2000 & West 2002); 38 C.F.R. 
§§ .159, 3.321, 4-1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000-2008). 

9.  Prior to March 21, 2003, the criteria for a rating in 
excess of 30 percent for bronchial asthma are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.7, 4.97, Diagnostic Code 6602 (2002).

10.  From March 21, 2003 to August 5, 2004, the criteria for 
a 60 percent rating for bronchial asthma are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.97, Diagnostic Code 6602 (2002-
2004).

11.  From August 5, 2004 through August 15, 2006, the 
criteria for a 50 percent rating for bronchial asthma with 
OSA are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.96, 4.97, Diagnostic Codes 6602, 
6847 (2004-2006).

12.  From August 16, 2006, the criteria for a 100 percent 
rating for bronchial asthma with OSA are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.7, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2006-2008).

13.  The criteria for an initial rating in excess of 10 
percent for disfiguring scars of the left knee associated 
with a left TKR with revisions are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.7, 4.96, 4.97, Diagnostic Codes 6602, 6847 (2002-2008).

14.  The criteria for an initial compensable rating for 
osteomyelitis of the left knee prior to May 14, 2003, are not 
met.  38 U.S.C.A. § 1155 (West 2000 & West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.7, 4.40. 4.45, 4.71a, Diagnostic Code 
5000 (2000-2002).

15.  The criteria for a rating in excess of 20 percent for 
osteomyelitis of the left knee from May 14, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40. 
4.45, 4.71a, Diagnostic Code 5000 (2002-2008).

16.  The criteria for entitlement to an effective date 
earlier than April 20, 2001, for the award of service 
connection for osteomyelitis, are not met.  38 U.S.C.A. 
§§ 5101, 5110, 5107 (West 2000 & West. 2002); 38 C.F.R. §§ 
3.1, 3.157, 3.400 (2000-2008).

17.  The criteria for SMC based on a total schedular rating 
plus 60 percent are met.  38 U.S.C.A. §§ 1114(l), (s), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  A proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pursuant to recent regulatory revisions, 
however, the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, has been removed from that section effective May 30, 
2008.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Collectively, in various letters dated in April 2001, June 
2003, February 2004, July 2004, December 2004, and May 2008, 
the RO provided notice to the Veteran pertaining to what was 
needed to substantiate claims for service connection, 
increased ratings, and SMC consistent with the requirements 
of 38 C.F.R. § 3.159 and the holdings in Dingess/Hartman and 
Vazquez-Flores.  These letters informed the veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.   

In this case, the Board is aware that the above letters do 
not, individually, contain the level of specificity discussed 
in Vazquez-Flores.  However, the Board finds that any 
deficiency in this regard does not constitute prejudicial 
error in this case because, collectively, these letters 
reflect such notification that a reasonable person could be 
expected to understand what was needed to substantiate a 
higher rating claim, and the evidence of record indicates 
actual knowledge on the part of the Veteran and/or his 
attorney.  See Shinseki v. Sanders, No. 07-1209, --- S. Ct. -
---, 2009 WL 1045952 (U.S. Apr. 21, 2009).

Regarding the latter point, the Board notes that the Veteran, 
his spouse and attorney have provided testimony and argument 
on his behalf in various statements and during RO and Board 
hearings and the Board is aware of the Veteran's statements 
made at various VA examinations, during which he described 
the effects of his service-connected disabilities on his 
employment and daily life.  These statements and testimony 
indicate an awareness on the part of the Veteran and his 
attorney that information about such effects is necessary to 
substantiate his claims for higher ratings and for SMC.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Vazquez-Flores, 22 Vet. App. at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Board also points out that various SOCs and SSOCs set 
forth the rating criteria applicable to the Veteran's 
service-connected disabilities (which suffices for 
Dingess/Hartman), and that the appellant was provided notice 
as to how effective dates are assigned (if a higher rating is 
granted), as well as the type of evidence that impacts this 
determination in the April 2006 SOC and cover letters to the 
April 2006 supplemental SOCs (SSOCs).  

After the Veteran and his attorney were afforded opportunity 
to respond to the notice identified above, the November 2006 
SSOC reflects readjudication of the increased ratings claims 
on appeal.  Hence, while some of the notice was provided 
after the initial rating actions on appeal, the Veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA and private treatment 
records, and the reports of multiple VA examinations.  Also 
of record are copies of hearing transcripts and various 
written statements provided by the Veteran or by his attorney 
and others, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims decided herein, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
 
II.  Background

Service treatment records reflect that shortly after entering 
service, the Veteran was treated for respiratory complaints 
that were eventually diagnosed as being bronchial asthma.  He 
was given a limited profile, regular allergy shots and other 
treatments during the remainder of his time in service.  
Physical Evaluation Board proceedings found that the 
Veteran's asthma disorder had pre-existed entrance into 
service, was life long, and had been aggravated by service, 
giving him a 30 percent disability rating, resulting in a net 
rating of 20 percent.  A February 1975 medical record shows 
that the Veteran complained of left knee pain of 3-days' 
duration and gave a history of having bumped it on a car.  
The diagnosis was chondromalacia, mild.  A March 1976 Medical 
Board report reflects that the Veteran had an arthrotomy of 
the left knee with debridement and excision of the avascular 
bone and necrotic cartilage performed on August 11, 1975.  

During an August 1977 VA examination, the Veteran gave a 
life-long history of asthma, which came and went, and 
indicated that he was having some trouble at that time.  
Examination revealed wheezes scattered throughout the lung 
fields.  The Veteran also reported that his left knee had 
improved somewhat and that he did not have a whole lot of 
pain, but occasionally it swelled up on him.  He indicated 
that he started having back pain, which came and went, while 
in service but denied any injury to his back.  On 
examination, the Veteran had full range of motion of the left 
knee with some pain on extreme flexion and a 4-inch well-
healed scar on the medial aspect of the left knee.  No 
instability, joint swelling, redness or increased warmth was 
noted.  The diagnoses included asthma, post-operative left 
medial meniscectomy, and no back condition found.  

In a September 1977 rating decision, the RO granted service 
connection for bronchial asthma and for post-operative left 
medial meniscectomy, residual of vascular necrosis of the 
medial femoral condyle of the left knee, and assigned initial 
30 percent and noncompensable disability ratings, 
respectively, effective July 30, 1976.  In that decision, the 
RO also denied service connection for claimed back trouble 
due to spinal tap, noting that there was no documentation of 
a spinal tap, or trouble due to one, in the record. 

VA medical records show treatment for bronchial asthma in 
November 1997.  Examination findings were typical of chronic 
mild to moderate bronchial asthma.  With regard to the left 
knee, x-rays revealed mild marginal spurring consistent with 
traumatic arthritis.

In a March 1978 rating decision, the RO recharacterized the 
Veteran's left knee disability as residuals of post-operative 
medial meniscectomy, residuals of vascular necrosis of medial 
femoral condyle of the left knee with traumatic arthritis and 
assigned an initial 10 percent rating, effective July 30, 
1976.

April/May 1980 private hospital records reflect that between 
1976 and 1980, the Veteran had been seen at that hospital's 
emergency room (ER) around eight or nine times for treatment 
of his asthma with shots and other medications.  On 
examination, expiratory wheezes were noted.  His back was 
normal.  He was noted to have 4+ proteinuria.  Discharge 
impression included hypertension due to essential 
hypertension; proteinuria probably related to hypertension; 
and asthma, intrinsic and extrinsic, with strong family 
history.

In a July 1980 rating decision, the RO denied service 
connection for hypertension, finding that one elevated blood 
pressure reading in one arm in February 1976 is not 
indicative of the early stages of the Veteran's diagnosed 
hypertension in the absence of chronicity of complaints or 
elevated readings from the date of his separation from 
service until the first bona fide diagnosis of (essential) 
hypertension in April 1980.  Although the Veteran filed a 
timely NOD to this rating, he did not perfect an appeal to 
this issue following the issuance of an SOC in October 1980.  
As a result, this denial became final.

Medical records from Eastern Orthopaedic Group, Inc. of 
Greenville dated between July 1991 and November 1991 show 
that the Veteran had been treated from complaints of pain 
overlying the medial aspect of his right foot and ankle since 
May 1, 1991.  On examination, he was tender overlying the 
insertion of the anterior tibialis tendon and had a moderate 
flat foot.  X-rays revealed very minimal degenerative changes 
in the ankle joint and no significant degenerative changes in 
the articulations of the mid-foot.  The Veteran indicate that 
his foot had been quite swollen.  He was advised to get 
custom-made arch supports.  The impression was pes planus 
with tendonitis.  Subsequent visits reflect that the 
Veteran's ankle was doing somewhat better with the arch 
support but his knee continued to bother him.  He was given a 
steroid injection in his left knee.  In a September 1991 
statement, G. T. H., M.D. opined that the Veteran had pes 
planus with tendinitis of the right foot.  During follow-up 
visits, the Veteran indicated that the previous injection 
helped, as well as the Voltaren; however, his pain was quite 
marked, and he was using a cane and hobbling around.  
Although Dr. G. T. H. had recommended a TKR, VA doctors did 
not want to do one because of the Veteran's age.  During a 
November 1991 visit, the Veteran reported quite marked pain 
in the left knee and he was noted to be hobbling and using a 
cane.

In a November 1991 statement, P. H., M.D. with East Carolina 
University School of Medicine noted that the Veteran had a 
significant amount of trouble with his left knee.  That an 
orthopedist in Greenville, Dr. G. T. H. felt that it would 
possibly be best for the Veteran to have a TKR and Dr. P. H. 
agreed.  This physician added that he was concerned that the 
Veteran's left knee was contributing significantly to pain in 
both the right ankle and knee secondary to favoring of his 
left leg; that, because the Veteran was a large individual, 
by favoring his left leg, he was going to wind up with a 
significant amount of disability in both his right ankle and 
knee.  

During a December 1991 VA examination, the Veteran complained 
of increasing problems with pain and instability in his left 
knee.  He stated that there was a constant pain his left knee 
with increased pain with bending or stooping and on 
ambulation, requiring the use of a cane.  He also complained 
of right ankle pain and diagnosed tendinitis and pes planus, 
treated with inserts with mild relief.  He had bilateral 
ankle swelling periodically, but denied any complaints with 
his right knee.  On examination, the Veteran walked with a 
cane and with a mild limp on the left.  The left knee showed 
moderate varus deformity with mild laxity noted in the medial 
joint line with valgus stressing and mild tenderness over the 
medial and lateral joint lines.  Range of motion was full 
from 0 to 140 degrees; there was no patellofemoral pain.  The 
right ankle showed no obvious swelling, but there was mild 
tenderness over the lateral joint line with no deformity.  
Range of motion of the right ankle was dorsiflexion to 45 
degrees and plantar flexion to 40 degrees.  X-rays revealed 
evidence of DJD of the left knee, but none of the right knee 
or right ankle.  The impression was status post left medial 
meniscectomy, probable onset of DJD; history of right knee 
pain with normal examination and no complaints of knee pain 
at that time; and history of tendinitis and pes planus of the 
right ankle with residual arthralgia.  In a March 1992 
addendum, the VA examiner saw no direct relationship between 
the Veteran's service-connected left knee disability and the 
complaints of right lower extremity disability as seen in the 
examination, adding that the Veteran had normal objective 
examination in both his right knee and ankle and x-rays were 
normal.

VA medical records from September 1990 to March 1992 show 
treatment for continuing left knee pain and asthma with 
diffuse wheezing.  On examination in December 1990, the 
Veteran had full range of motion of the left knee with 
5 degrees of vagus.  A January 1991 bone scan revealed 
increased perfusion and "blood pool" tracer activity within 
the left knee region medially in the left medial condylar, 
epicondylar and left medial tibial plateau regions and in a 
periarticular distribution.  There was also minimal increased 
tracer activity at about the level of L5-S1 vertebral region 
which was most likely arthropathic.  A February 1991 record 
showed mild effusion in the left knee with range of motion 
from 0 to 90 degrees and mild laxity of the medial collateral 
ligament (MCL).  X-rays revealed moderately advanced DJD.  
July 1991 pulmonary function tests (PFTs) showed FEV-1 of 73 
percent predicted and FEV-1/FVC of 62 percent predicted.  His 
asthma was treated with Metaprel/Azmacort changed to 
albuterol (a bronchodilator) in February 1992 and a 
triamcinolone inhaler.

In an April 1992 rating decision, the RO continued the 
Veteran's 30 percent rating for bronchial asthma, noting that 
it was under control with medication, and assigned a 20 
percent rating for the Veteran's left knee disability, 
effective October 4, 1991.  In that decision, the RO also 
denied service connection for tendinitis of the right ankle, 
pes planus of the right foot, and history of right knee pain 
as not shown in service or due to the result of the Veteran's 
service-connected left knee disability.

X-rays dated in 1992 showed marked arthritic changes of the 
left knee; the right knee was unremarkable.  X-rays of the 
right ankle revealed a metallic foreign body 3.0 mm in 
diameter, secondary to a previous gunshot wound in his right 
ankle.

During an August 1992 RO hearing, the Veteran asserted that 
his left knee disability was more severely disabling than as 
evaluated.  He testified that he had missed 15 to 18 days of 
work during the past year; that his knee swelled; that it 
hurt more in cold/damp weather and on prolonged standing or 
walking; and that he could not perform all the duties of his 
position as a school custodian, which required lifting and 
outside work.  The Veteran indicated that his left knee pain 
was so severe at times that he was forced to stop and sit 
down for a short while.

VA medical records during 1994 show continuing treatment for 
asthma and for left knee pain. 

In November 1994, the Veteran was hospitalized for two days 
at the Pitt County Memorial Hospital for an acute asthma 
exacerbation which was treated with steroids and nebulizers.

A January 1995 VA treatment note reflects that the Veteran 
had a life-long history of asthma, along with a history of 
sinus complaints and eye irritation over the past two years.  
He complained of a morning cough and felt that his asthma was 
worse at night.  The previous year he had been hospitalized 
for an asthma exacerbation.  He reported about two ER visits 
per year for asthma/wheezing.  On examination, the Veteran's 
lungs revealed poor air movement with no expiratory wheezing.  
The assessment include asthma/allergic rhinitis/sinusitis and 
fairly severe asthma with long allergic history.  When seen 
in March 1995 by VA for angioedema of the right upper lip, 
the Veteran was noted to have been having a mild exacerbation 
of his asthma with current wheezing.  Wheezing cleared 
somewhat after albuterol nebulizer treatment.  

Medical records from Eastern Orthopaedic Group, Inc. of 
Greenville dated in March and October 1995 show that the 
Veteran was seen on the last day of March 1995 for complaints 
of left knee and right ankle and foot pain and discomfort, at 
the request of his attorney.  It was noted that the Veteran 
had been employed by the school system as a custodian for 
nine years.  He complained of increasing left knee pain and 
decreasing use of his left knee.  The Veteran was not then 
taking a post-operative non-steroid.  He walked with a cane 
on the ipsilateral side.  On examination, the Veteran had an 
obvious varus deformity.  Extensive crepitation with active 
range of motion on his left knee and pain with both active 
and passive range of motion was noted.  Neurovascular 
examination was grossly unchanged.  
X-rays were remarkable for extensive medial compartmental 
changes and significant varus deformity of the left knee.  
Multiple cystic changes were seen within the epiphysis of the 
distal femur and proximal tibia medially.  Complete closure 
of the medial joint space with gross deterioration of the 
medial tibial plateau consistent with extensive post 
traumatic osteoarthritic changes were shown.  No acute 
fractures or lytic lesions were seen.  The right foot had pes 
planus on observation in a non-weight bearing position.  
There was pain also over the medial aspect of the right ankle 
and foot.  X-rays of the right foot revealed navicular sag on 
the right.  The assessment was significant post traumatic 
osteoarthritic changes with varus deformity of the left knee 
and right ankle and foot, pes planus.  The Veteran was 
reexamined in October 1995 by Dr. G. T. H., the results of 
which are described in a December 1995 statement below.
 
During a November 1995 VA joints examination, the Veteran 
reported that he had developed progressive degenerative 
changes in the left knee that required the use of a cane for 
the last four years for walking secondary to significant 
amount of pain.  He complained of constant pain with 
associated swelling and audible crepitation with pain on 
range of motion.  The Veteran claimed that he had limited 
range of motion, that his knee continued to give way, and 
that he had to rest frequently due to pain when working as a 
school custodian.  Although a TKR had been recommended, it 
was also recommended that due to his young age that the 
Veteran go as long as he could before one was performed.  On 
examination, the Veteran used a cane for assistance in 
walking and had an antalgic gait secondary to left knee 
symptoms.  He winced, especially when walking without an 
assistive device.  A moderate amount of incoordination was 
noted with non-smooth movements.  The Veteran had significant 
atrophy of the left quadriceps muscle mass compared with the 
right.  He also had slowness with locomotion as well as 
interference with standing and sitting as well as weight 
bearing.  There was an obvious varus deformity of the left 
distal tibia.  He had a medial, well-healed surgical scar 
from the previous arthrotomy site and a small, palpable, 
lateral tracking patella.  There was large joint effusion.  
With range of motion of the left knee, he had -10 degrees of 
full extension and flexion only to 85 degrees.  There was 
audible crepitation and palpable crepitation in the medial, 
lateral and patellofemoral joint lines with range of motion 
that created a significant amount of pain especially when 
stressing the knee greater than 85 degrees in flexion.  The 
Veteran had varus stress and valgus stress of approximately 5 
degrees.  The examiner was unable to ascertain MacMurray's 
secondary to significant crepitation in the joint line.  
Range of motion of the right knee was full and without pain.  
He was neurovascularly intact in the lower extremities, 
bilaterally.  X-rays revealed evidence of tri-compartmental 
degenerative disease/varus deformity/other.  The diagnosis 
included status post open left medial meniscectomy in 1975 
with progressive DJD with limited range of motion of -10 
degrees of extension and 85 degrees of flexion with pain 
throughout range of motion, both actively and passively, 
greater than the above ranges of motion.

In a December 1995 statement, Dr. G. T. H. indicated that he 
had reexamined the Veteran in March 1995.  He stated that the 
Veteran was using a cane for walking and had been for four 
years.  There was clearly loss of motion due to extensive 
degenerative osteoarthritis with accompanying ankylosis of 
the left knee.  Range of motion was -5 degrees on extension 
and flexion to 100 degrees, passively, with a slight increase 
in flexion, actively.  The Veteran had a varus deformity 
clinically to 7 degrees on the left, correctable to 5 degrees 
vagus.  On standing x-ray, the axial measurement of the femur 
and tibia was 14 degrees of varus.  He had a 16-cm. scar over 
the medial aspect of his left knee.  It was difficult to 
determine whether there was significant weakness or loss of 
muscle strength due to pain.  The Veteran weighed in excess 
of 300 pounds.  During strength testing on the left, the 
Veteran gave way due to pain.  There was mild swelling.  The 
Veteran had difficulty getting up from a chair, holding onto 
surrounding furniture or his cane.  When walking up stairs, 
he reported that he took one step at a time and held onto the 
side rail.  There was no evidence of recurrent subluxation or 
lateral instability beyond the previously mentioned 14 
degrees of vagus on standing.  He required a cane for 
walking, but did not use, or require, a knee brace as it 
would be ineffectual and would not protect the Veteran from 
the stresses placed on his knee as a consequence of his 
weight and pre-existing degenerative disease.  This physician 
opined that the Veteran had pain on motion and that, based on 
his statement, motion and associated palpable crepitus was 
painful.  It was this physician's opinion, that the Veteran 
had a permanent partial impairment in excess of 20 percent 
post traumatic varus deformity by itself, equivalent to 10 
percent of the left lower extremity; that his medial 
meniscectomy was equivalent to 10 percent; that his loss of 
motion was equivalent to an additional 14 percent; and that 
the Veteran's combined impairment of his left lower extremity 
was 34 percent.  Dr. G. T. J. added that the Veteran's 
inability to ambulate in a normal way on his left was having 
a detrimental effect on the right lower extremity and was 
accentuating a flat foot and accompanying DJD of the right 
foot and ankle.

An April 1996 VA treatment note reflects x-ray evidence of 
severe DJD of the left knee; range of motion from 0 to 120 
degrees with positive crepitus and tender medial joint line 
and medial patellofemoral.  When seen that month for asthma, 
the Veteran had mild expiratory wheezing.  The impression was 
allergic rhinitis/asthma.  Overall he was doing well, but it 
was noted that the Veteran would benefit substantially from 
desensitization.

In a June 1996 rating decision, the RO denied the Veteran's 
claim for a TDIU, noting that he was currently employed.

In a July 1996 statement, the Veteran's supervisor, the 
school's principal indicated that the veteran's left knee had 
worsened to the point where special work assignments had to 
be provided.  Mr. E. D. noted that the Veteran could no 
longer perform yard work or operate a buffer, that he was 
limited to only light pieces of furniture, and that he was 
not required to walk the hallways as much as expected of 
other custodians.  The principal felt that the Veteran's 
present condition affected his quality and quantity of work.

During an October 1996 RO hearing, the Veteran testified that 
he was not performing all of his job duties due to his left 
knee and asthma-cutting grass, trimming hedges, moving 
furniture, lifting, striping and rewaxing floors, operating 
buffer machines-and that, because of his left knee pain, he 
had to pull his shoes off and sit down for 15 or 20 minutes 
at least five times during an 8-hour period of work.  He had 
to have help emptying heavy trash cans and that emptying 
buckets of water caused pain in his back and knee.  The 
Veteran indicated that, assuming that he had someone who had 
his own difficulties who was applying to be a school 
custodian, he would not hire that person because they could 
not do the job.  He stated that he and his wife had seven 
children living with them and that on Saturdays he and his 
two 17 year old daughters took care of the other five 
children ranging in age from 3 to 8 years of age.  The 
Veteran reported that he drove to the hearing but had to stop 
and take a 10 minute break on the way and that his wife would 
drive home.  He noted that the Mr. E. D. was no longer the 
principal and that his replacement told him that if he had to 
go to a medical appointment, that he needed to bring her 
documentation showing the need for treatment and the date of 
the appointment and that, until he gave her documentation 
saying that he had a knee problem, that she did not want to 
see him sitting down.  The Veteran stated that his right 
ankle swelled every day with severe pain and that a private 
doctor indicated that his right ankle and knee problems were 
due to his left knee.  He reported that he had 2 1/2 years of 
community college, working towards a degree as a machinist 
and in welding and auto mechanics, but that he had only had 
manual labor jobs.  His wife testified that the Veteran was 
in pain all the time, especially when he came home from work; 
that his knees and ankles were swollen most of the time; and 
that he had problems climbing up the four steps leading to 
the back door after work.  She indicated that they no longer 
did a lot of cookouts because the Veteran could not stand up 
on his leg for a long period of time; that he no longer cut 
the grass because he had problems getting on and off the 
mower; that he could not use a weed eater; that he could no 
longer play ball with the children; and that because of the 
pain, the Veteran was cranky and short tempered with the 
children.  

At the time of the hearing, the Veteran submitted a list of 
the jobs he had held since 1970-heavy equipment operator, 
fork lift operator, farm laborer, student, packer, and school 
custodian-and indicated that he wanted to reopen his 
previously denied claim for service connection for a right 
ankle disorder.

VA medical records show that the Veteran was admitted on 
November 13, 1996 and underwent an uncomplicated left TKR the 
following day.  On admission, it was noted that physical 
therapy, non-steroids, steroid injections, and attempted 
weight loss failed to ease his left knee pain.  The Veteran 
had had many episodes of giving way and was unable to perform 
his job secondary to inability to walk greater than a block 
because of pain and to climb stairs due to instability with 
varus deformity.  He was also unable to exercise well with 
his knee pain and asthma.  Examination of the chest revealed 
bilateral wheezes throughout.  The left knee had a well-
healed, 10-cm scar in the medial aspect approximately 2 cm 
medial to the patella.  There was also a 3-cm incision 
horizontally across the middle of the patella.  Gait was 
antalgic on the left.  There was a varus deformity of 10 
degrees, while standing that corrected to 2 to 3 degrees of 
valgus stress.  Extremities were neurovascularly intact.  
Left knee range of motion both active and passive was from 5 
to 90 degrees with patellofemoral crepitus throughout and 
mobile patella with medical pain and positive grind test.  
Bilateral joint lines were tender.  Pre-operative tests 
revealed 8 white blood cells in his urine and 8 red blood 
cells, so Gentamicin was started.  A subsequent urine culture 
was negative.  At the time of discharge, five days after 
surgery, the Veteran's wound was clean, dry and intact.  He 
was able to climb stairs and could fully extend and could 
flex the left knee to 90 degrees.  

In December 1996, the Veteran was hospitalized for evacuation 
of a left knee hematoma subcutaneous with mild oozing of 
sanguineous fluid at the medial inferior portion of the 
suture line.  Passive range of motion was from 15 to 80 
degrees.  Neurovascular examination of the left leg was 
intact.  The evacuation was performed on the day of admission 
and culture results later revealed organisms for which he was 
give Ancef.  At the time of discharge, a week after surgery, 
passive range of motion was from 15 to 80 degrees.  The 
Veteran was able to walk well with crutches including stairs.  

In a December 1996 statement, the Veteran's VA surgeon 
indicated that because of the left TKR the probable duration 
of his incapacity would extend up to May 13, 1997, and fee-
basis physical therapy was prescribed.

VA medical records dated from January 1997 through January 
1998 show treatment for continuing complaints of right foot 
pain, right ankle pain and swelling, asthma, and left knee 
problems.  In March 1997, the Veteran was noted to have 
diffuse wheezing, pes planus of the feet, and right ankle 
plantar flexion to 10 degrees.  The assessment included 
asthma, "?" ankylosis of the right ankle, and pes planus.  
X-rays showed severe subtalar DJD and mild tibia-talar DJD of 
the right ankle.  Left knee range of motion was from 5 to 85 
degrees with mild swelling and additional fee-basis physical 
therapy was prescribed.  A June 1997 record reflects that the 
Veteran was doing okay and had moderate pain.  Continue with 
physical therapy.  X-rays reveal medial wedge alignment of 
the left knee was okay.  On examination of the left knee, 
mild effusion, wound healed, and the absence of erythema and 
drainage was noted.  Range of motion was from 5 to 100 
degrees.  In October 1997, the Veteran was seen for gout and 
increasing problems with asthma over the past three weeks.  
On examination, the lungs were clear to P&A and the 
extremities were without edema.  Left knee range of motion 
was from 0 to 95 degrees with minimal mid-flexion instability 
and minimal tenderness over the superior half of the wound.  
The right ankle had minimal motion and was tender laterally 
over the fibula and sinus tarsi.  A brace was recommend for 
the right foot and probable injections for valgus of the hind 
foot.  When seen in January 1998, the Veteran reported 
persistent left knee pain and swelling since surgery but 
indicated that it was bearable with his current regime and 
Motrin.  He required a cane for walking.  The Veteran's right 
ankle had hurt for three to four years and the pain had 
progressively worsened, both medially and laterally.  On 
examination, there was a well-healed hypertrophic scar on the 
left medial knee with mild effusion, varus deformity and 
palpable clicking.  Joint line tenderness was mildly worse, 
medially than laterally, but not worse over the femoral or 
tibial components.  Right ankle pain was present on motion 
testing.  X-rays of the left knee revealed lucency of the 
tibial component with increased medial sclerosis but little 
change since July 1997.  A revision knee arthroplasty was not 
required at that time.  X-rays of the right ankle showed pes 
planus and talar dome osteoarthritis.  Eventually the Veteran 
might need a triple arthrodesis of the right ankle.  The 
Veteran was noted to have excellent orthotics but needed 
custom-made shoes to fit the orthotics to help with his ankle 
and knee pain.

In a February 1998 statement, the VA's Chief of the 
Orthopaedic Service at the Durham VAMC noted that the Veteran 
was to return in six months for re-evaluation for the ability 
to enroll in a work-hardening program.  

During a February 1998 VA joints examination, the Veteran 
reported that he had continuous pain that was especially bad 
after making the trip for the examination.  He used a cane.  
The Veteran denied any episodes of dislocation or 
subluxation.  He was able to carry out his daily activities.  
Examination of the left knee revealed a well-healed medial-
type scar from the meniscectomy and the later TKR.  Range of 
motion was full extension at 0 degrees with flexion to 90 
degrees.  All ligaments were intact.  He did have bilateral 
joint line pain.  The Veteran could stand on his toes and his 
heels and had apparently 3/5 strength in the left leg.  X-
rays showed evidence of TKR.  The diagnosis was post status 
medial meniscectomy and TKR, left, with limited motion.

VA medical records dated from February 1998 to the end of 
July 1998 reflect that the Veteran's asthma attacks worsened 
with rest and exertion.  The Veteran was counseled to lose 
weight because of his asthma and knees.  In July 1998, the 
Veteran needed allopurinol because of the frequency of his 
asthma attacks and he continued to take theophylline twice 
daily.  Since his last follow-up in January 1998, the Veteran 
reported no new problems with his left knee.  He had been 
unable to return to work as a custodian since his November 
1996 surgery.  He used ibuprofen daily for relief of pain, 
which was worse with flexion.  On examination, left knee 
range of motion was from 0 to 90 degrees.  Increased laxity 
was noted with flexion, particularly medial at the endpoint.  
There was minimal effusion.  Neurovascular was intact.  X-
rays revealed about a 5 degree negative slope of the tibial 
component.  

On September 17, 1998, the Veteran was admitted to the Durham 
VAMC due to failure of the left TKR.  On examination, the 
Veteran's lungs showed positive breath sounds throughout with 
some basilar end-expiratory wheezing.  The left knee range of 
motion was from 0 to 90 degrees with positive varus deformity 
with medial laxity but with a solid endpoint.  Laxity 
increased with flexion.  Minimal effusion was found.  
Otherwise, the Veteran was neurovascularly intact.  X-rays 
revealed a 25 degree negative slope of the tibial tray and 
knee in varus.  The next day, he underwent a revision of the 
left TKA.  He was discharged a week later with flexion to 90 
degrees.

October and November 1998 VA medical records show that, since 
surgery, the Veteran had required more albuterol than usual 
and that he was having nocturnal symptoms.  He was also using 
two inhalers and taking theophylline.  The assessment was 
needs better asthma control.  Increase in theophylline and 
use of a nebulizer at home were recommended.  By mid-October 
1998, left knee range of motion was from 0 to 80 degrees and 
his wound was healing.  He was noted to be doing well.  Later 
in October 1998, the Veteran's lungs were absolutely clear 
even though he had reported nocturnal symptoms and that he 
required more albuterol than usual since his surgery.  The 
assessment was needs better asthma control, will get him a 
nebulizer at home for albuterol solution, and increase 
theophylline.

In a December 1998 rating decision issued in January 1999, 
the RO assigned a 60 percent rating for the Veteran's left 
knee disability, effective January 1, 1998, and granted a 
TDIU for the period from January 1, 1998 through September 
16, 1998.  The RO also denied entitlement to SMC due to the 
need for A&A and for eligibility for DEA.

In late January 1999, the Veteran was seen at the Pitt County 
Memorial Hospital  for complaints of left lower leg 
discomfort of two-weeks' duration.  He denied any injury.  On 
examination, he was walking with slight difficulty using his 
crutches with some pain on ambulation.  He had a large, well-
healed incision transversing superior to inferior across his 
left knee.  His joint moved freely and was stable.  Color and 
warmth was normal.  There was no reproducible pain on 
palpation over the lateral calf where he localized 
discomfort.  X-rays of the left knee showed a prosthetic knee 
joint and suggested a possible fracture.  He was placed in a 
knee immobilizer with follow-up at the VA.

A January 1999 VA acute care clinic note revealed that the 
Veteran suspected thrombosis of the left leg; but an 
ultrasound of that leg was negative for deep vein thrombosis 
(DVT).  Following a fall in late January 1999, February 1999 
VA x-rays of the left knee suggested stress fracture in the 
femur but no loosening of prosthesis.  He was instructed to 
stop physical therapy.  A May 1999 VA primary care note 
reflected that the Veteran was given a cane for his stress 
fracture and that he was still wheezing a fair bit, though 
his theophylline had been increased in January 1999 and he 
was on three inhalers.  June 1999 VA x-rays of the left knee 
revealed stable TKA with lucency about the cement/bone 
interface of the tibial component, which was not all present 
in January 1999, suggesting loosening and/or infection.  

During a February 2000 VA orthopedic follow-up, the Veteran 
denied infection and complained that, since the September 
1998 revision, his pain had never gotten better but had 
progressively gotten worse, noting that he had left knee pain 
with activity and at night.  No effusion, discharge or 
erythema was found on examination.  Painless range of motion 
was from 0 to 100 degrees.  The incision was well healed and 
ligaments were stable.  X-rays showed lysis at the 
femoral/tibial cement/bone interface without progression 
since June 1999.  The assessment was status post revision of 
left TKA with loosening and pain.  A March 2000 VA orthopedic 
follow-up note revealed pain noted at the medial tibial 
plateau and the patella of the left knee.  The Veteran was 
given an injection for relief.  An April 2000 VA primary care 
follow-up revealed mild wheezing on examination.  Albuterol, 
a bronchoinhaler, and other inhalers were prescribed for his 
asthma.  At a June 2000 VA orthopedic follow-up, there was 
pre-patella swelling with erythema and minimal tenderness, 
along with tenderness over the entire medial knee wound and 
medial/lateral patella.  Range of motion of the left knee was 
from 0 to 90 degrees with pain increasing with flexion.  
Varus/valgus was stable.  The assessment was painful left 
TKA.  

Private treatment records dated from April to November 2000 
from the Eastern Carolina University School of Medicine show 
that, in April 2000, his lungs were clear to auscultation 
bilaterally but his asthma was poorly controlled.  A June 
2000 follow-up revealed that the Veteran was recently in the 
hospital for an acute asthmatic exacerbation.  He complained 
of moderate dyspnea, nocturnal cough and episodic wheezing.  
Lungs were abnormal on examination with prolonged expiratory 
phase.  The Veteran was found to be morbidly obese and it was 
questionable whether he had sleep apnea.  At a July 2000 
follow-up, the Veteran was still complaining of nightly 
asthma symptoms, awakening and needing his inhaler.  He had 
been to the ER twice in the past year with only one hospital 
admission in May.  His lungs were clear to auscultation 
bilaterally and there was no clubbing, cyanosis or edema of 
the extremities noted on examination.  The Veteran's asthma 
had improved since his hospital discharge and he was 
instructed to continue using Aerobid and was also started on 
serevent, along with as needed use of Albuterol.  He was 
referred for a sleep study due to his morbid obesity.  At an 
early August 2000 follow-up, his lungs were clear to 
auscultation bilaterally, along with evidence of some upper 
airway wheezing.  No clubbing, cyanosis or edema of the 
extremities was noted on examination.  About a week later, 
end-expiratory wheezes were noted on auscultation.  In late 
August 2000, the Veteran had bilateral wheezing that appeared 
to be a large component of upper airway, with good air 
movement bilaterally.  No clubbing, cyanosis or edema of the 
extremities was noted on examination.  The physician 
questioned whether the Veteran's wheezing was secondary to 
asthma and noted that his chronic renal insufficiently was 
believed to be secondary to poorly controlled hypertension.  
In early September 2000, the Veteran reported that he had 
cancelled his computed tomography (CT) scan of the sinuses 
since he had been sick.  He had bilateral wheezing that 
appeared to be upper airway in etiology and there was no 
clubbing, cyanosis or edema of the extremities noted on 
examination.  Early October 2000 examination findings were 
consistent with previous findings for the lungs and 
extremities.  He was seen in early November 2000 to fill out 
forms to reissue his license because he had fallen asleep at 
the wheel the previous year.  He had hypersomnolence, falling 
asleep at night watching TV and occasionally while talking 
with people.  The Veteran also snored and complained of 
dyspnea and wheezing, but did not know of any apneic spells.  
He complained of arthritic pains in his knees and ankles with 
occasional muscle cramps but denied back pain, joint 
swelling, muscle weakness or stiffness, chest pain or 
shortness of breath (SOB), except with asthma exacerbations.  
On examination, the Veteran had decreased breath sounds with 
end-expiratory wheezes bilaterally.  He walked with a limp 
and a cane.  There was no clubbing, cyanosis, petechiae, or 
nodes of the extremities noted.  The spine showed normal 
alignment and mobility without deformity.  Right lower 
extremity range of motion and strength was normal.  Although 
no joint enlargement or tenderness was noted for the right 
leg, the left knee was markedly enlarged and scarred from 
previous surgery with decreased range of motion.  The 
impression included asthma, poorly controlled, osteoarthritis 
and question of sleep apnea.  The physician added that, given 
his narrow post pharynx, he believed that the majority of the 
Veteran's wheezing was coming from his upper airway. 

On May 24, 2000, the Veteran was seen in the ER of the Pitt 
County Memorial Hospital for an asthma exacerbation.  He was 
later admitted to the hospital for three days.  On admission, 
his chest was clear to auscultation bilaterally with end-
expiratory wheezes globally.  No cyanosis or clubbing of the 
extremities was found on examination; however, trace 
bilateral lower extremity edema was found, although the 
Veteran could move all extremities equally well.  He was 
started on Zithromax for possible bronchitis and was given 
aggressive nebulizer and inhaler treatments but did not 
require intubation.

During a October 11, 2000 VA follow-up, the Veteran reported 
pain of 8 on a scale of 1 to 10 that radiated down both of 
his legs; he walked with a cane; and was taking Motrin with 
minimal relief.  He had no wheezes on auscultation, though he 
did have upper respiratory wheezes.  His primary care 
physician was concerned about the Veteran's renal function 
and apparent accelerated hypertension and noted that, since 
the Veteran's last visit, he had had one admission for an 
asthma attack.  As a result, flunisolide (Aero Bid) and a 
salmeterol inhaler, twice daily, were added to his regimen.  
He indicated that this helped and that the Veteran was using 
his albuterol inhaler on average twice a day.  The Veteran 
noted that he was having pain in both knees and his right 
ankle.  Findings and assessment at a November 2000 VA 
orthopedic follow-up were similar to those in June 2000, with 
tenderness over the medial knee wound, range of motion from 0 
to 90 degrees, varus/valgus stable, and no obvious effusion.  
X-rays showed tibial compartment loosening.  In late November 
2000, the Veteran underwent an ultrasound of his kidney as 
proteinuria was shown in his urine.  The ultrasound revealed 
a tiny right renal (kidney) cyst, suboptimal with no 
hydronephrosis.  At that time, he was still wheezing and 
seeing his pulmonologist as needed.  Pain was again reported 
as an 8 out of 10.  In December 2000, the Veteran complained 
of constant, severe left knee pain.  At a January 2001 VA 
orthopedic consult, left knee range of motion was from 5 to 
90 degrees.  Ligaments were stable and the patella tracked 
well.  However, there was pain with pressure over the 
patella.  X-rays showed incomplete tibial lucency.  The 
impression was lateral facet impingement, consider 
facetectomy of the patella.

February 2001 x-rays of the knees showed bilateral swelling; 
moderately advanced medial compartment osteoarthritis of the 
left knee with varus deformity; and left revision 
arthroplasty with stable radiographic findings when compare 
with prior examination.  On March 1, 2001, the Veteran was 
admitted to the Durham VAMC for treatment of his left knee.  
On March 22, 2001 the Veteran underwent an open lateral 
retinacular release with patellar facetectomy for treatment 
of patellar maltracking of the left knee and was released the 
next day.  Sutures were removed a week later.  

He was readmitted during an April 20, 2001 follow-up for 
complaints of increasing pain and, over the last 48 hours, 
increased swelling about the left knee, with onset of 
drainage from the proximal aspect of the parapatellar 
incision.  Drainage was cloudy but without odor.  The Veteran 
reported that it was painful to bear weight or to move the 
knee.  He denied recent trauma.  Examination revealed diffuse 
swelling, superior aspect of parapatellar incision with 
underlying fluctuance, and about a 1-cm opening, seropurulent 
discharge draining from the wound.  Left knee range of motion 
was limited to 30 degrees of flexion secondary to pain.  
Repetitive attempts at range of motion increased drainage 
fluid from the wound.  The wound tracked at least 8 cm into 
deep tissues toward the distal aspect of the leg.  X-rays 
revealed left knee with hardware in place with questionable 
loosening of tibial component with lucency at hardware cement 
interface and stable cystic appearance distal to tibial 
component.  A gram stain was positive for cocci.  The 
diagnosis was left TKA infection.  His hardware for TKR was 
removed during a resection arthroplasty and an antibiotic 
spacer was implanted with a drain.  X-rays on April 21, 2001 
confirmed prosthetic material in place at the likely site of 
prior TKA, now resected, with no evidence of fracture.  On 
May 2, 2001, at the time of his discharge for six weeks of IV 
antibiotic home infusion treatment, he walked with assistance 
(wheelchair and walker).  Referrals for home health care and 
ambulance transportation for all of his future appointments 
were given.  A VA ultrasound of the left leg showed no 
evidence of DVT from the left common femoral vein to the 
popliteal vein.  

At a follow-up sixteen days later, he was improving overall 
and the wound was nontender and drainage had stopped 
inferiorly (with scab over the prior drainage area) and had 
begun from the superior aspect of the wound.  A May 30, 2001 
follow-up revealed healed incision and swelling improved 
without erythema or fluctuance.  X-rays revealed significant 
swelling of the thigh and pre-patellar bone loss between the 
methylmethacrylate and both femur and tibia.  The impression 
was previous TKR site with methylmethacrylate and probable 
effusion, infected also.  The Veteran essentially had no left 
knee except for the spacer.  Another TKR was contemplated but 
not until the infection was fully healed and resolved.  At a 
June 11, 2001 VA follow-up, the knee was well healed and 
there was no erythema, edema or drainage.  During a July 2001 
VA orthopedic follow-up, the Veteran reported that he was 
doing well and that he was interested in reimplantation.  His 
incision was dry and intact without drainage.

In a July 2001 rating decision, the RO granted another TTR 
under the provisions of 38 C.F.R. § 4.30 for convalescence, 
effective March 1, 2001, and assigned a 100 percent rating 
for the left TKR with revisions from July 1, 2001 to August 
1, 2002.

An August 2001 VA follow-up note reveals boggy synovium of 
the left knee and an well-healed scar.  During a September 
2001 VA orthopedic surgery history and physical, it was 
reported that the Veteran had used a walker since April 2001.  
He complained of significant pain, decreased range of motion, 
and inability to bear weight on the left lower extremity.   

In a September 2001 rating decision, the RO granted a 60 
percent rating, effective November 1, 1999 through February 
28, 2001, a 100 percent rating, effective 
March 1, 2001 through November 30, 2002, and a 60 percent 
rating, effective December 1, 2002, for the Veteran's left 
TKR; granted a TDIU, effective 
November 1, 1999 through February 28, 2001 and from December 
1, 2002; granted DEA from November 1, 1999; and confirmed 
previous denial of SMC based on the need for A&A.

On September 26, 2001, at the time of admission, the 
Veteran's left lower extremity was in a knee immobilizer, was 
warm and without any evidence of infection or erythema.  
Passive range of motion was from 0 to 30 degrees.  The next 
day, he underwent revision of the left TKA, lateral release, 
patella tendon repair and cement spacer removal without any 
operative complications.  Post-operative, the Veteran 
progressed very well with physical therapy and was discharged 
eight days later.  October 2001 VA x-rays of the left knee 
revealed a lucency anterior to both the tibial and femoral 
prosthesis and loose bodies posterior to the knee joint and 
patella baja.  

After discharge, he had increased drainage from the surgical 
wound and was readmitted on October 12, 2001 because of 
persistent serosanguinious drainage with possible infection.  
On admission, passive range of motion was from 0 to 30 
degrees.  Following an I&D of a hematoma that evening, 
cultures showed an infection and antibiotics were started.  
At discharge six days later, he could bear full weight and 
passive range of motion was from 0 to 30 degrees.  Work 
status was noted as limited.  Six weeks later he was still 
wearing a knee immobilizer when walking but his incision was 
well healed and there was no swelling, erythema or drainage.  
Passive range of motion was from 0 to 25 degrees.  Maximum 
range of motion was to 48 degrees with physical therapy.

In a November 2001 statement, a VA physician indicated that, 
for at least a year, the Veteran could not work 8 hours per 
day; could not lift more than 10 pounds; was restricted to 
riding no more than 20-30 minutes; and could not be around 
heat/cold, humidity, dampness; could not do high 
speed/production work; and could not be exposed to dust, 
fumes or gas.

At a January 2002 VA primary care follow-up, the Veteran 
could not walk 100 feet or up or down 4 steps (was in 
wheelchair) and needed assistance with bathing.  

During a February 2002 VA examination, the Veteran complained 
of swelling and inability to bend the left knee, along with 
pain, weakness, stiffness, inflammation, fatigue and lack of 
endurance.  He stated that his knee hurt very badly even with 
using crutches.  With regard to asthma, the Veteran 
complained of asthma attacks every two or three months and 
SOB and tiredness, especially when walking from one room to 
another.  He used albuterol, as needed, and Aero Bid and a 
nebulizer at times and took theophylline three times a day.  
The Veteran reported that he required bed rest and treatment 
by a physician about once a year for about three or four days 
for his asthma.  The Veteran was last employed in November 
1996 as a custodian.  He could brush his teeth, feed himself, 
shave and go to the bathroom without assistance, dress, 
shower and cook with difficulty, and drive a car locally, but 
he could not shop, take out the trash, push a lawnmower, 
climb stairs or garden because of his left leg.  On a typical 
day, he could go to therapy, to church, and to the VA 
hospital, he could walk around the house and he could give 
himself therapy at home.  

On examination, he walked with a crutch used on the left side 
and had considerable pain in trying to bear weight on the 
left knee.  Posture was normal.  He had an antalgic gait.  
The Veteran had very limited function of standing and walking 
because of painful and ankylosed left knee which was 
compounded by his massive weight.  The examiner opined that 
the Veteran had limitation of motion and muscle atrophy of 
the quadriceps from disuse, along with weakness and lack of 
coordination of the right leg.  He was unable to walk any 
significant distance without the use of a device for 
ambulation, such as crutches or a wheelchair.  The Veteran 
had difficulty bearing weight because of pain and his massive 
weight.  He also had difficulty with balance and propulsion.  
The maximum distance he could walk without assistance was 200 
to 300 feet.  The Veteran was able to leave home with 
difficulty at any time, except during extremely inclement 
weather-if it were icy and freezing, he would be at extreme 
risk of falling.  Besides ambulation restriction, the only 
other restriction that was permanent was his asthma.  His 
vision was better than 5/200, bilaterally.  In fact, he did 
not require glasses.  He had coarse expiratory rhonchi and 
wheezing throughout both lung fields.  The Veteran's physical 
activity was severely restricted by his inability to move 
rapidly or to walk any significant distance.  The left leg 
was slightly shorter than the right, 95 cm compared to 99 cm.  
There was no edema or signs of any abnormal weightbearing on 
his feet or his shoes.  He did require the use of crutches 
because of pain on weightbearing on the left knee.  He also 
had incoordination that had been brought on by inability to 
flex the knee in a normal way on ambulation.  There were no 
amputations of any extremity.  

On examination, there was no redness of the left knee but 
there was swelling and abnormal movement and weakness of the 
knee.  Extension was limited to -10 degrees and flexion was 
limited to 20 degrees.  There was instability of station, but 
no subluxation or lateral instability.  No knee brace was 
required because the knee was ankylosed.  Pain was the 
predominant DeLuca problem.  PFTs showed FEV-1 was 63 percent 
predicted, FEV-1/FVC was 58 percent predicted with good 
effort and cooperation.  The impression was mild restriction, 
borderline obstruction with positive response to 
bronchodilator consistent with chronic obstructive pulmonary 
disease (COPD).  X-rays of the left knee revealed status post 
arthroplastic procedure of the left knee with minimal 
residual soft tissue swelling and joint effusion.  The 
diagnoses included left TKR with residual ankylosis, 
weakness, pain, incoordination, and inability to bend the 
knee with objective loss of range of motion and bronchial 
asthma and COPD with subjective complaints of wheezing and 
SOB and objective wheezing and rhonchi.  Because of his knee 
condition, the Veteran was unable to bend, stoop, get down on 
his knees, or walk any significant distance.  When he did 
walk, he had limited agility, all of which was compounded by 
his weight problem.  The examiner opined that the Veteran was 
able to take care of himself to a large degree but was 
incapable of housekeeping.  The examiner concluded that the 
Veteran had a 90 percent impairment of his left knee due to 
ankylosis.

At an early September 2002 VA orthopedic follow-up, the 
Veteran showed up with an open sore over the anterior medial 
left knee.  On examination, there was a 6-cm eshcar over the 
anterior patella with mid to moderate surrounding erythema 
but no drainage.  He had persistent limited range of motion.  
The impression was blister eschar over the anterior left knee 
which was treated with an antibiotic ointment.  In October 
2002, the RO received a claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 due to medical 
care provided at the Durham VAMC.  In a separate statement, 
the Veteran's attorney asserted that the Veteran should be 
compensated for infections following multiple knee surgeries 
and kidney dysfunction, which is claimed as due to 
medications, mycins, prescribed by VA physicians.

Eastern Carolina University medical records for October 2002 
reflect that, at the request of his attorney, the Veteran was 
examined by R. T., M.D.  The Veteran reported hypertension 
for the past twelve years and a family history of asthma, 
diabetes, heart disease, high blood pressure, and leukemia.  
He stated that had excessive snoring, SOB with wheezing, and 
chest pain, tightness or pressure that he believed was 
related to his asthma and frequent joint or muscle aches, 
swelling or redness, numbness, weakness or tingling in 
muscles or extremities due to his left knee.  On examination, 
his skin was normal and his lungs were clear to auscultation 
and percussion.  The Veteran's left knee could not be 
examined because he could not get his leg out of his pants; 
however, it was determined that there was some effusion at 
the left knee.  Problems were listed as: chronic hypertension 
with a question of renal failure; status post multiple 
surgeries to his left knee; chronic asthma; gout by history; 
and massive obesity with a body mass index (BMI) of 46.  
Tests revealed that his creatinine clearance was 59.05 ml. 
per minute with the normal being 91-130 ml. per minute.  The 
assessment was hypertension with chronic renal failure 
probably caused by hypertension.  The Veteran had lost about 
one-third of his renal functions.  At a January 2003 follow-
up, the Veteran's lungs were clear to auscultation and 
percussion and there was no dependent edema of the 
extremities found.  The assessment was hypertension with 
chronic renal failure.

During a January 2003 VA primary care visit, the Veteran 
reported the he was mostly bothered by SOB and wheezing.  He 
used the steroid inhaler regularly and reserved the albuterol 
for as needed use.  Wheezing was noted on examination.  
Combivent inhaler was added to his steroid inhaler.   

During a February 2003 VA examination, the Veteran reported 
that he had pain, swelling, and stiffness of the right knee 
and that he had throbbing and was unable to stand up 
straight, both of which he attributed to his service-
connected left knee TKR.  He claimed that he could not cook, 
walk, shower, climb stairs, shop, vacuum, dress himself, 
drive a car, garden, take out the trash, or push a lawnmower 
because of his left knee surgeries and scars, etc.  However, 
he admitted that he could dress himself but had difficulty 
tying his shoes and putting on his socks because of left knee 
ankylosis which the examiner opined was not related to the 
Veteran's back.  On examination, there was a curved 35-cm 
scar primarily on the medial aspect of the left knee with no 
tenderness.  The scar was level with some disfigurement.  
There was no ulceration, adherence, instability, tissue loss, 
keloid, hypo- or hyperpigmentation nor abnormal texture or 
limitation caused by the scar per se.  His posture was bent 
over because his crutches were short, but the Veteran could 
stand straight.  If he could walk without crutches, the 
Veteran would have a severe left-antalgic gait because he had 
ankylosis of the left knee.  The left leg was shorter than 
the right, measuring 96 cm compared with 98 cm.  There was no 
sign of abnormal weightbearing on his feet or shoes.  Sensory 
function and motor/strength were normal in the lower 
extremities but deep tendon reflexes were absent.  There was 
no heat, redness, swelling, effusion or drainage associated 
with the right knee.  Right knee flexion was to 130 degrees.  
The examiner opined that there was not any impairment of 
flexion other than that imposed by the Veteran's obesity.  
Left knee flexion was limited to 15 degrees due to ankylosis 
and there were no DeLuca issues except for pain.  There was 
no evidence of recurrent subluxation, locking pain, joint 
effusion or crepitus of the right knee.  There was swelling 
of the left knee, but no subluxation or locking pain or 
crepitus.  There was ankylosis of the left knee.  Range of 
motion of the lumbar spine was full except for forward 
flexion limited to 85 degrees of flexion and right lateral 
flexion limited to 30 degrees.  Range of motion was not 
additionally limited by pain, weakness, fatigue, 
incoordination, or lack of endurance.  X-rays of the spine 
revealed mild disc narrowing at C3-C4 and moderate to marked 
disc space narrowing at L4-L5.  X-rays of the right knee 
showed moderate to marked degenerative changes.  

The examiner found no significant disability of the right 
knee except for DJD.  Although the Veteran was diagnosed with 
DDD of the cervical and lumbar spine, the examiner opined 
that there was no significant back problem that he could be 
detect and he felt that the Veteran's limitation was related 
to his obesity rather than any intrinsic back disease as the 
time span between time in service and the diagnosis of DDD 
was too great for there to be service connection.  With 
regard to the post operative scarring of the left knee, there 
were subjective complaints of pain and itching but no 
objective factors except the presence of a well-healed scar.  
The only disabling condition that the Veteran had according 
to the examiner was his left knee which rendered him unable 
to walk or bear weight for long periods of time, to flex the 
knee, bend, stoop, kneel, or run.  

In an addendum, the examiner indicated that right knee pain 
began at 130 degrees and lasted throughout range of motion; 
however, there was no weakness, fatigue, lack of endurance or 
incoordination, which affected range of motion.  Left knee 
pain started at 15 degrees and lasted throughout range of 
motion; however, there was no weakness, fatigue, lack of 
endurance or incoordination, which affected range of motion.  
With regard to the Veteran's surgical scar, it was 35 cm in 
length but it was not least 0.6 cm. wide at the widest part 
nor was the surface contour of the scar elevated or depressed 
on palpation, adherent, indurate and inflexible in an area 
exceeding 39 sq. cm.  Skin texture was not abnormal nor was 
underlying soft tissue missing in an area exceeding 39 sq. 
cm.  

During a March 2003 VA asthma follow-up, the Veteran 
indicated that he was doing better since adding combivent to 
his steroid inhaler, finding that he was not requiring his 
separate albuterol inhaler and that his cough was less.  On 
examination, he walked without abnormality.  An addendum 
noted that PFTs confirmed severe obstruction.  An April 2003 
VA primary care note reflected that the Veteran felt better 
when he did not run out of his breathing medications and that 
his hypertension medications would be changed even though it 
might slightly worsen the veteran's kidney function as the 
latter was likely a function of better blood pressure 
control.  

In an April 2003 rating decision, the RO continued the 30 and 
60 percent ratings for bronchial asthma and the left TKR with 
revision, respectively; granted service connection for 
disfiguring scars of the left knee and assigned an initial 10 
percent rating, effective October 30, 2002; granted service 
connection for DJD of the right knee and assigned an initial 
10 percent rating, effective February 14, 2001; and denied 
service connection for DDD of the lumbar spine and 
infections, secondary to left knee surgeries, for OSA 
secondary to asthma, and for renal failure secondary to 
hypertension. 

During a late April 2003 VA orthopedic follow-up, the Veteran 
complained of continued knee pain for which he had been 
offered manipulation under anesthesia and had declined.  He 
continued to have profound contracture and could only flex 
his knee to 20 degrees even after a left TKA and subsequent 
revision and reimplant due to infection.  On examination, the 
incision was well-healed and his knee swollen.  A May 2003 VA 
pulmonary consult reflects that the Veteran reported a 
history of one to two flare-ups requiring hospitalization per 
year since he was 24 and stated that he had seasonal 
allergies and that his SOB was worse when his allergies 
flared up and that upper respiratory infections triggered his 
asthma.  He got dyspenic after 50 feet with associated 
wheezing, partially relieved by albuterol mdi's.  The Veteran 
reported that he woke up with SOB three times a week and that 
he had wheezing when he woke in the morning.  March 2003 PFTs 
revealed FEV-1 was 57 percent predicted, FEV-1/FVC was 57 
percent predicted, and Diffusion Capacity of the Lung for 
Carbon Monoxide (DLCO) was 68 percent predicted.  Expiratory 
wheezing bilaterally with prolonged expiratory phase was 
found on examination.  The Veteran was already on an inhaled 
steroid and it was determined that he would benefit from an 
increased dose of this as well as the addition of serevent. 

In June 2003, the VA was seen at the ER of the Pitt County 
Memorial Hospital for an acute asthma exacerbation.

At a July 2003 VA occupational therapy visit, the Veteran 
reported that he was independent with self care, except for 
donning left shoe and sock and that he drove to the VA that 
day.  He walked with assistive device, crutches, as his left 
leg did not flex greater than 25 degrees.  Bathroom safety 
equipment and ADLs aids were ordered.  A July 2003 VA primary 
care note reflected that, since the addition of serevent and 
an increase in his steroid inhaler, the Veteran felt that he 
was a little better overall.  He reported one ER visit since 
last year for an asthma attack.  Later the same month, during 
a VA pulmonary follow-up, the Veteran stated that he had been 
having increasing problems with breathing, feeling that he 
was wheezing more lately and had chest congestion.  His chest 
felt tighter in the morning for which he used isoniazid which 
helped his symptoms significantly.  He also felt that 
serevent had helped him a small amount since his last visit 
in May 2003.  The Veteran indicated that he felt worse with 
hot weather and had been using his albuterol nebulizers two 
to three times per day.  He had gone to the ER about six 
weeks ago.  Examination of the lungs was positive for 
expiratory wheezes, right greater than left, with good 
movement.  The March 2003 PFT results were reiterated.  The 
impression was moderate, severe bronchial asthma with 
continued symptoms.  The VA physician was not sure that the 
Veteran was compliant with the optimal regimen to manage his 
symptoms, adding that he was on a near optimal regimen and 
occasional trips to the ER for exacerbations requiring 
steroids might be necessary.

At an October 2003 Eastern Carolina University evaluation for 
blood in his stools, there was diffuse wheezing bilaterally.

At a November 2003 VA nephrology evaluation, no deformities, 
cyanosis, clubbing or edema of the extremities was found on 
examination; however, pain was 6 on a scale of 1 to 10.  Lab 
tests revealed M-spike with history of renal insufficiency 
and that it was most likely that the Veteran has monoclonal 
gammopathy of undetermined significance.  During a November 
2003 VA pulmonary follow-up, the Veteran indicated that 
overall things were "about the same."  He was taking 
nebulizers three to four times per week and isoniazid as 
needed or directed.  The Veteran was told to quit combivent 
when formoterol was started.  He reported being put on a 
continuous airway pressure (CPAP) machine 1 1/2 years ago, but 
did not use it secondary to needing to twist and turn during 
the night.  He had pulse oximeter done the previous night, 
but did not know the results.  Examination of the lungs was 
positive for expiratory wheezes, better than last 
examination.  The VA physician felt that compliance was the 
major factor with treatment for the Veteran's bronchial 
asthma.  At a November 2003 VA orthopedic follow-up, the 
Veteran stated that he used a wheelchair or crutches for 
walking as his left knee was stiff.  Left knee range of 
motion was flexion to 25 degrees, lacking full extension to 
30 degrees of flexion (5 degrees).  Varus/valgus were stable.  
His knee was slightly warm to touch without tenderness on 
palpation.  Further interventions were not indicated as the 
Veteran did not desire an above-the-knee amputation (AKA) 
even if prosthesis was infected.  He stated that he was doing 
fine.  

In March 2004, the Veteran was seen for a VA nephrology 
consult.  He had renal failure with serum crea around 2 and 
proteinuria.  On examination, wheezing was noted throughout 
and he had pitting edema of the left leg.  VA bone marrow 
biopsy and cytogenetics tests were negative.  The assessment 
included elevated serum crea back to 1996.  The Veteran 
reported taking NSAIDs for some 20 years, which could cause 
minimal change in renal disease and membranous 
glomerulonephritis.  He also had monoclonal gammopathy.  May 
2004 VA follow-up revealed that the Veteran had iron 
deficiency anemia.  

Around May 20, 2004, the Veteran developed a blister that 
eventually oozed pus over distal incisions without definite 
preceding trauma.  Five days later, he was treated for a 2.5 
x 1-cm wound in scar line inferior to the left knee which had 
been draining small amounts of blood and pus for 49 hours.  
He was placed on antibiotics for ten days and by June 1, 
2004, he no longer had a draining ulcer.  Passive range of 
motion of the left knee was from 0 to 30 degrees.  During 
June 2004 VA orthopedic follow-ups, the Veteran complained of 
pain and stiffness in the left knee.  He was mobile with the 
use of crutches and a wheelchair for longer distances.  Later 
the same month, on examination, the left knee was positive 
for swelling but was not tender to touch.  The ulcer was 
healed without erythema or discharge.  X-rays of the left 
knee revealed motion of the femoral and tibial component of 
the left TKA and chronic stable bony proliferative changes 
and soft tissue swelling; "[c]hronic infection?"  The 
assessment was loose left TKA with probable chronic 
infection.  He was restarted on antibiotics for eight weeks.

When seen in mid-June 2004 for a VA pulmonary follow-up, 
overall the Veteran indicated that things were "about the 
same" and that his breathing was still without much change.  
It appeared that he was on the appropriate treatment regime 
but compliance was a large factor.  An addendum reflected 
that the Veteran's asthma was moderately controlled with only 
one visit to the ER in the past year.  His renal function was 
at 2.3 and, after a consult with renal, the Veteran was 
started on a clonidine TTS patch.  

During an August 2004 VA examination, the Veteran reported 
that he wheezed all the time; had SOB when walking; had 
monthly asthmatic attacks; and had developed respiratory 
infections twice per year.  Sometimes he developed chest 
pain.  He used an albuterol inhaler, Aero Bid, and a 
nebulizer plus theophylline.  With regard to OSA, he stated 
that it was diagnosed four or five years ago, which he felt 
was because of his medications.  The Veteran said he used a 
CPAP machine.  He reported that he fell asleep sometimes even 
while sitting down and talking with someone.  With regard to 
his claim for A&A, the Veteran stated that he was able to 
take care of himself with assistance.  He has difficulty 
balancing, affecting his ability to walk.  He used two 
crutches to walk or a wheelchair.  With regard to the left 
knee, the Veteran reported that the knee was somewhat loose 
and periodically painful and swollen.  Tests showed that he 
still had an infection of the knee.  He had been diagnosed 
with arthritis of the right knee and with partial kidney 
failure, which he stated that the doctor told him might be 
secondary to ibuprofen, which he used for knee pain.  The 
Veteran stated that his right ankle pain started about 1994 
or 1995 and was diagnosed at ECU as tendonitis.  

On examination, the Veteran walked with a significant limp 
and used two crutches.  Visual acuity without glasses was 
20/13 in both eyes, 20/20 in the right and 20/25 in the left.  
Lungs revealed bilateral wheezes.  The lower extremities 
showed 3+ edema bilaterally and a scar secondary to TKA.  
Peripheral pulses were 1+ bilaterally.  There was no evidence 
of muscle weakness or wasting.  The Veteran admitted that he 
was able to carry out his daily activities; but had problems 
putting on his left shoe because of his inability to bend his 
left knee.  He had difficulty with weight bearing, balance 
and walking due to the left knee.  Range of motion testing of 
the spine and left knee were not done due to the Veteran's 
physical condition.  PFTs showed FEV-1 was 62 percent 
predicted; FEV-1/FVC was 74 percent predicted.  The diagnoses 
included asthma, COPD, status post left TKR times two, and 
sleep apnea.  In an addendum, the examiner opined that the 
sleep apnea and COPD were at least as likely as not a 
progression of, or secondary to, the Veteran's service-
connected asthma.  The examiner indicated that the Veteran's 
asthma, left knee, sleep apnea and COPD, along with the low-
normal left ventricular ejection fraction with septal and 
apical hypokinesis and mild concentric left ventricular 
hypertrophy contributed to the claim for A&A.

Following an early August 2004 VA follow-up, the veteran's 
renal function was stable at a baseline of 2.3.  It was 
agreed that the Veteran might have chronic renal 
insufficiency (CRi) secondary to longstanding hypertension as 
well as a degree of focal segmental glomerulosclerosis (FSGS) 
secondary to obesity.  As he might have a degree of OSA, it 
was noted that the Veteran needed to maximize CPAP use.  On 
examination, the Veteran had decreased breath sounds 
bilaterally and, although his left knee was tender, there was 
no warmth, swelling or pitting edema found.  Six days later, 
the Veteran reported that his left knee had not had drainage 
for over two months and that he had finished the 8-week 
course of antibiotics.  The left knee was positive for 
swelling.  He could extend to -5 degrees and flex to 60 
degrees.  When seen for a follow-up in October 2004, 
examination findings were similar to those in August, except 
that the Veteran had 1+ edema in his left knee.  A mid-
November 2004 VA follow-up revealed minimal range of motion 
of the left knee, which was warm but without erythema.  Could 
not assess effusion secondary to girth and scarring.  Three 
days later findings for the lungs and the left knee were 
similar to those in October 2004; however, mild inspiratory 
wheeze was noted on examination of the lungs.  A November 
2004 VA eye examination revealed 20/20-2 in the right and 
20/25 in the left eye.  

At a January 2005 VA pulmonary follow-up, the Veteran 
reported using nebulizers roughly two or three times a day 
and taking albuterol as needed, usually three times on a good 
day.  He had had a cold about three weeks ago but was better 
and indicated that he was using the CPAP three nights per 
week.  His chest was clear to auscultation and he had 1+ 
edema in his left knee.  His renal function was stable but 
proteinuria still persisted.  In February 2005, left knee 
range of motion was to 20 degrees with full extension.  The 
knee was warm and effusion was present without erythema.  The 
right foot externally rotated with acquired flattened medial 
bridge.  X-rays showed severe loosening of hardware with 
diffuse bony destruction.  The assessment was left TKA 
infection reemphasized and posterial tibial ligament 
dysfunction likely secondary to weight.  At a February 2005 
VA physical therapy evaluation, right ankle range of motion 
was plantar flexion to 28 degrees and dorsiflexion to 10 
degrees, he had bilateral pes planus.  A custom-molded shoe 
was ordered to support and protect the Veteran's bilateral 
foot deformities.  Later in February 2005, examination 
findings were noted to be similar to those found in November 
2004.  A March 2005 VA infectious disease consult resulted in 
agreement to continue long-term suppression with Clindamycin 
to prevent infection of his left TKA.  When examined in mid-
April 2005, lungs showed decreased breath sounds bilaterally 
but no wheeze; and there was trace to 1+ edema of both lower 
extremities.  Glomerular proteinuria was suspected without 
definitive diagnosis.  At a May 2005 VA follow-up, lungs 
showed decreased breath sounds bilaterally with mild 
inspiratory wheeze.  Left knee was tender without warmth or 
swelling but with 1+ edema.  At a mid-May 2005 VA orthopedic 
follow-up, the Veteran complained of left knee pain 6-7 on a 
scale of 1 to 10, somewhat controlled by pain medications.  
Sitting still helped with pain relief.  He could walk 40 to 
50 feet with crutches, then needed a wheelchair.  Left knee 
was non weight bearing.  The knee was warm and swollen and he 
could flex to 30-40 degrees.  X-rays showed chronic infection 
of left knee.  

In a May 2005 VA examination report completed in June 2005, 
the examiner noted that the Veteran had been suffering from 
osteomyelitis of the left knee for four years, manifested by 
pain and swelling of the knee.  On examination, there was a 
level scar measuring 42 cm x 1 cm with abnormal texture of 
less than 6 square inches.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypo- or hyperpigmentation, or 
limitation of motion.  Leg length from the anterior superior 
iliac spine to the medial malleolus was 100 cm on the right 
and 98.5 cm on the left.  Examination of the feet did not 
reveal any signs of abnormal weight bearing.  The Veteran 
required crutches for walking since he was unable to bear 
weight on his left knee.  His posture and gait were abnormal 
due to an inability to bend his left knee.  There was no sign 
of osteomyelitis nor constitutional signs of bone disease.  
Crepitus was noted on examination of the right knee, while 
joint effusion, swelling and crepitus was noted on 
examination of the left knee.  Left knee range of motion was 
full extension and flexion to 25 degrees with pain, and to 20 
degrees without pain.  Right knee range of motion was full 
extension and flexion to 140 degrees with pain, and to 115 
degrees without pain.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use on the right; while on 
the left, joint function was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use but was additionally by pain.  X-rays revealed 
left TKA and prominent periosteal reaction with focal 
resorption or erosions, suspicious for osteomyelitis.  The 
diagnosis included chronic infection of the left knee which 
is osteomyelitis of the left with subjective factors of pain 
and swelling and objective factors of effusion and painful 
range of motion and x-ray evidence of osteomyelitis.  The 
effect of this condition on the Veteran's daily activity was 
that he could not sit or stand for prolonged periods due to 
left knee pain and swelling; could not bear weight on the 
left knee; and could not bend his knee beyond 20 degrees 
without pain.

At a July 2005 VA follow-up, the Veteran's lungs were clear 
to auscultation and showed decreased breath sounds 
bilaterally with mild inspiratory wheeze and his extremities 
showed trace to 1+ edema.  A fortnight later, he had 
bilateral wheezing and reported using formoterol once daily 
instead of twice and also using steroid inhaler but with some 
confusion regarding how many times daily.  In October 2005, 
the Veteran's lungs showed decreased breath sounds 
bilaterally without wheezes and his extremities showed trace 
edema.  At a VA orthopedic follow-up in November 2005, the 
Veteran's left knee revealed massive soft tissue with bulge 
medially, mild warmth, and lots of swelling.  A large 
serpiginous scar was located over the knee.  He could fully 
extend but could flex only to about 10 to 20 degrees.  X-rays 
showed evidence of severe loosening of tibial component with 
distal migration of component and remodeled tibial cortex at 
distal end of prosthesis.  The assessment was chronic 
infection of the left knee.  The Veteran was seen by 
occupational therapy in December 2005 and was noted to be 
obese and deconditioned.  He did not have the endurance for 
community mobility in a manual wheelchair or with crutches 
because of his obesity, deconditioning, and pain in his left 
lower extremity; however, he did have good upper body 
strength.  He was inactive and spent most of his time in his 
lift chair; but he liked to go places by himself but had to 
have others to help him to meet his medical appointments.  
The Veteran was fitted for a 4-wheeled Rascal power 
wheelchair which would accommodate his weight and extended 
left leg.  An addendum later that month reflected that the 
Veteran was seeing a local nephrologist, who prescribed 
Epogen.  During a February 2006 VA pulmonary follow-up, the 
Veteran reported that he was using his CPAP four nights per 
week but that it made him claustrophobic.  His chest was 
clear to auscultation and he had 1+ edema in the extremities.  
When seen in March 2006, the Veteran reported that he was 
using his CPAP two or three nights per week.  His chest was 
clear to auscultation and he had 1+ edema in the extremities.  
Lungs showed decreased breath sounds bilaterally without 
wheezes and his left lower extremity showed trace edema.  An 
April 2006 VA follow-up reflects mild wheezing anteriorly and 
trace edema of left extremity.  A VA renal ultrasound showed 
normal kidneys without hydronephrosis with an incidental 
findings of thickened bladder wall.  When seen in May 2006, 
the Veteran had bilateral wheezing but no rales.  May 2006 VA 
x-rays revealed a massive lucency around obviously infected 
femur and tibia.  During a July 2006 VA outpatient visit, the 
Veteran admitted that he ran out of epogen three weeks ago 
and that he was not using the CPAP machine frequently.  The 
veteran had mild wheezing anteriorly and 1+ edema in the 
lower extremities, left greater than right.  A July 2006 VA 
nephrology clinic note reflects that the Veteran had stage IV 
chronic kidney disease, etiology unclear but potentially 
related to past chronic NSAID use.

During an August 2006 VA examination, the Veteran reported 
that he could take care of himself and could travel beyond 
his living area, but had difficulty balancing, which affected 
his ability to walk due to knee problems, and used a walker.  
He complained of weakness after standing over 5 to 10 
minutes, stiffness when sitting, swelling when legs are down 
and heat sometimes.  He stated that he had constant pain that 
traveled to his knees, legs and feet.  He described his pain 
as 7 on a scale of 1 to 10 and as aching, sharp, and 
throbbing in nature.  The Veteran reported that he had had 
DJD of the right knee since 1998 and it was manifested by 
pain, locking from time to time, and sometimes weakness, 
stiffness and swelling.  He described his pain as 7 on a 
scale of 1 to 10 and as aching and sharp in nature.  Pain was 
relieved by Tylenol.  Neither his left nor right knee 
resulted in incapacitation.  With regard to his asthma, the 
Veteran claimed that he had monthly asthmatic attacks and 
that he visited a physician at least three times a year to 
control his attacks.  For his respiratory condition, he used 
anti-inflammatory inhalers and intermittent steroid therapy-
approximately 4 courses per year and a bronchodilator daily.  
His asthma resulted in problems with breathing and sleeping.  
The Veteran stated that his sleep apnea condition had existed 
since 2001 and was diagnosed at the Pitt County Memorial 
Hospital.  He had trouble staying awake during daytime hours 
due to his sleep apnea which occurred as often as twice 
monthly.  He used a CPAP machine.  

On examination, the Veteran was obese, walked with crutches 
and his left knee was swollen and stiff.  His vision was 
better than 5/200 in both eyes.  There was a level scar 
measuring 36 cm by 1 cm at the left knee with tenderness, 
disfigurement, inflammation and edema but with no ulceration, 
adherence, instability, tissue loss, keloid formation, hypo- 
or hyperpigmentation, or abnormal texture.  Lung examination 
was abnormal with expiratory rales.  His left knee was fixed 
and swollen without edema.  No edema was noted in the right 
lower extremity.  Leg length from the anterior superior iliac 
spine to the medial malleolus was 94 cm on both the right and 
the left.  Examination of the feet did not reveal any signs 
of abnormal weight bearing.  His posture was within normal 
limits.  The Veteran required crutches for walking because of 
fixed left knee.  His gait was abnormal due to an inability 
to bend fixed left knee.  No muscle weakness or wasting was 
noted.  The right knee showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  However, the left knee demonstrated 
signs of locking pain, joint effusion, tenderness, scarring 
and was fixed.  Left knee range of motion was full extension 
and flexion to 0 degrees with pain and without pain.  Right 
knee range of motion was full extension and flexion to 140 
degrees with and without pain.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use on the 
right; while on the left, joint function was not additionally 
limited by incoordination after repetitive use but was 
additionally limited by pain, fatigue, weakness and lack of 
endurance.  Stability testing of the right knee was normal, 
but could not be performed on the left knee because the left 
knee was fixed and swollen.  

The Veteran was able to self-feed, fasten clothing, shave, 
use a toilet, bathe and dress.  The examiner indicated that 
the Veteran required the use of crutches for walking and that 
he was able to leave his home with assistance.  The only 
permanent restriction noted on examination was his fixed left 
knee position which had a moderately severe effect on the 
Veteran's daily activity.  There were no upper or lower 
extremity amputations.  The Veteran had difficulty with 
weight bearing and performing balancing with the lower 
extremities on the left due to loose prosthetic and swollen 
and stiff knee.  He also had difficulty walking on the left 
lower extremity because of weakness, pain and loose 
prosthetic.  Range of motion of the lumbar spine was within 
normal limits.  The Veteran was able to walk without the 
assistance of another person for 75 feet.  X-rays revealed 
prosthetic replacement of the left femorotibial joint with 
evidence of prosthetic device loosening.  Benign changes in 
the cortical bone were also seen in the tibia and femur.  The 
diagnoses included left TKR with scars, revisions, and 
osteomyelitis of the left knee with subjective symptom of 
swelling with little motion (mobility) and objective x-ray 
findings, abnormal examination, and scar present.  

In an addendum, the VA examiner noted that the left knee was 
immobile due to surgery and osteomyelitis with favorable 
ankylosis and it was instable, loose.  PFTs showed FEV-1 was 
29 percent predicted; FEV-1/FVC was 47.4 percent predicted.  
The interpretation was mild obstruction.  Diagnoses included 
bronchial asthma without any complications secondary to his 
pulmonary disease and OSA with subjective daytime fatigue and 
objective use of CPAP machine.  In an addendum, the VA 
examiner opined that there was no connection between 
hypertension and the veteran's service-connected knees, 
asthma or sleep apnea. 

A November 2006 VA orthopedic follow-up note reflects that 
the Veteran was doing relatively well and was able to walk 
short distances, wheelchair for longer.  The following week, 
the Veteran had no wheezing but continued to have trace pedal 
edema of the lower extremities.  His creatinine was slightly 
raised; the major issue was compliance with his medications.  
His chronic kidney disease most likely was secondary to long-
standing hypertension.  During a December 2006 VA pulmonary 
follow-up, the Veteran was still noncompliant with his CPAP 
machine, claiming he had trouble using it when he was short 
of breath.  He was compliant with some of medications and 
still required up to 4 usages of his short-acting Beta-
agonists.  Bilateral expiratory wheezing and 1+ edema of the 
lower extremities was noted on examination.  A long-acting 
Beta-agonist was added.  When seen in January 2007, he had 1+ 
pitting edema of the lower extremities.

In March 2007, the Veteran complained that every time he used 
his CPAP machine he got a headache.  He was given a full face 
mask.  He had 1+ edema of the left lower extremity and trace 
edema in the right lower extremity.  When seen in mid-May 
2007, the Veteran's left knee was still painful with no range 
of motion.  There was a 2-cm area of drainage present over 
the medial tibia with a small abscess adjacent to it.  At the 
end of May 2007, his kidney function was slightly worse.  His 
chest was clear to auscultation and he had chronic 1+ pitting 
in the left lower extremity.  At an August 2007 VA visit, the 
Veteran reported that he used the CPAP machine once a week 
and denied acute asthma attacks.  His chest was clear to 
auscultation and he had trace edema of the right lower 
extremity and 1+ edema of the left lower extremity.  The 
Veteran's chronic kidney disease was thought to be secondary 
to NSAID nephropathy.  

During the October 2008 Travel Board hearing, the Veteran 
testified that he needed assistance for driving to and from 
the VAMC and at times help getting dressed-putting on his 
left shoe and tying his laces-because he had not been able 
to bend his left knee since 2001, when the knee became 
infected and the VA had to take the prosthetics out of his 
knee.  After his last surgery, the Veteran maintained that 
his knee froze up and he could no longer bend it.  It was 
noted in the record, that the Veteran had been given 100 
percent ratings following surgery from November 13, 1996, 
from January 1, 1997, from September 1, 1998, from November 
1, 1998, from March 1, 2001, and then again from July 1, 2001 
until December 1, 2002.  He took antibiotics daily for 
osteomyelitis.  The Veteran maintained that he could not 
participate in any type of activities with his children or 
grandchildren because he could not walk much nor stand for 
more than 5 to 10 minutes without his crutches.  He indicated 
that he could climb stairs but very slowly, that he could 
bend his left knee between 10 and 15 degrees, and that he had 
to put weight on his left knee to put on his pants.  The 
Veteran stated that he could not sit on the stool VA gave him 
to place in his bathtub to take a bath because of his left 
knee.  He admitted that he could handle the lift for his 
motorized scooter by himself, but claimed that neither he nor 
his spouse could wash clothes or cook.  Since 1996, the 
Veteran asserted that his left knee pain and range of motion 
were worse.  With regard to his asthma, he indicated that, 
when he woke up in the morning and during the night he had to 
get up a lot and use inhalers; that he wheezed all the time, 
that he had SOB; and that his poor breathing affected his 
ability to walk.  As a result he used his inhalers 8 to 9 
times daily.  He admitted that he had difficulties with his 
CPAP machine and only used it about 60 percent of the time.  
He submitted photographs taken of the his knees in 2002 
showing his surgical scar which the Veteran's attorney 
maintains is disfiguring and warrants more than a 10 percent 
rating.  

With regard to his right knee, the Veteran stated that he 
began having problems with it following the November 1996 
surgery on his left knee, primarily increased pain.  Because 
of both of his knees he could no longer perform most of his 
duties as a church deacon and could not work as a custodian 
for the school system following the 1996 surgery.  Prior to 
the 1996 surgery, the Veteran maintained that he had had back 
pain, particularly on his right side, radiating to his left 
leg, which started in the 1990s.  He also claimed that he 
began having problems with urination at the time he began 
taking antibiotics for osteomyelitis and that a VA physician 
told him that the ibuprofen that he took for pain relief 
caused his kidney failure.  Prior to the 1996 surgery, the 
Veteran stated that he began to have problems with right 
ankle pain and that his right shoe would wear out before his 
left shoe did when he wore regular shoes.  He admitted that 
he had never had a total right hip replacement and that there 
was nothing wrong with his right hip that needed to be fixed.  
The only problem that he had with his right hip was pain and 
that the issue should be recharacterized as service 
connection for a right hip disability claimed as secondary to 
left TKR with revisions.  Although not discussed, the 
Veteran's attorney still wanted to place on the record the 
issue of entitlement to attorney fees for past-due benefits 
and that he felt that the amount owed is actually much higher 
partially due to the number of the Veteran's dependents.  

A November 2007 VA primary care visit note reflects that the 
Veteran was seen at ER at Pitt County Memorial Hospital for 
wheezing and treated for asthma with a prednisone steroid 
taper; it was suggested that he be on Advair.  A chest x-ray 
revealed no fluid.  On examination, mild wheezing was found.  
He was placed on a mometasone bronchoinhaler.  A fortnight 
later, the Veteran specifically denied any SOB, orthopnea or 
paroxysmal nocturnal dyspnea.  He indicated that he had 
restarted using his CPAP machine daily in April 2007.  His 
lungs were clear to auscultation with decreased breath sounds 
at bases with poor effort.  He had trace edema of the left 
lower extremity.  A November 2007 VA orthopedic follow-up 
reveals that his left knee incisions were healed without 
breakdown or drainage; he had less than 5 degrees of motion 
with the left knee held in extension.  X-rays showed left TKR 
with obvious bone destruction and loosening with thinning of 
tibial cortex.  The Veteran was able to walk short distances 
with crutches and used a motorized scooter for longer 
distances.  There were no systemic symptoms at this time.  
Suppressive antibiotics and restricted weight bearing was 
continued.  

When seen in late January 2008, the Veteran had decreased 
breath sounds at bases with scattered rhonchi in all lung 
fields.  He also had 1+ pedal edema in both lower extremities 
and a 2 cm ulcer on the dorsal surface of the left foot with 
no discharge.  He was given refills of albuterol nebulizers, 
inhalers and a gauze for his foot ulcer dressing.  An early 
February 2008 VA outpatient note reflects that the Veteran 
was able to perform ADLs independently without assistance.  A 
March 2008 VA outpatient visit note reflected that he had had 
a recent ER visit due to SOB and that he was getting over the 
flu and upper respiratory infection symptoms suffered for 
several weeks.  He denied any acute asthma attacks and his 
lungs were clear to auscultation and percussion, no wheezing.  
The Veteran had trace edema of the right lower extremity and 
1+ edema of left lower extremity.  His chronic kidney disease 
was thought to be secondary to NSAID nephropathy.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).


A.  Right Hip 

Initially, the Board notes that, in an August 2004 rating 
decision, the RO denied service connection for total hip 
replacement, to which the Veteran perfected an appeal.  
However, during the October 2008 Board hearing, the Veteran 
admitted that he had never had a total right hip replacement 
and that there was nothing wrong with his right hip that 
needed to be fixed.  The only problem that he had with his 
right hip was pain and that the issue should be 
recharacterized as service connection for a right hip 
disability claimed as secondary to a left TKR with revisions.

After a full review of the record, the Board concludes that 
service connection for a right hip disability, to include as 
due to left TKR with revisions, is not warranted.

Initially, the Board notes that there are no complaints, 
clinical findings or diagnoses of a right hip disorder 
during, or after, the Veteran's discharge from service.  Nor 
does the Veteran so claim.  As noted above, the Veteran 
asserts that he has right hip pain due to his left knee 
disability and he testified that he has never had a total hip 
replacement of either hip and that there is nothing wrong 
with his right hip that needs to be fixed.  Although the 
Veteran complains of hip pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
Veteran does not have a right hip disability, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for a 
right hip disability must be denied because the first 
essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.  

In addition to the medical evidence, the Board has considered 
the Veteran's testimony and statements and those of his 
attorney, on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  To the 
contrary, in several statements the Veteran's attorney has 
indicated that what the Veteran was actually claiming was 
entitlement to another left TKR.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his attorney is not shown 
to be other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for a right hip disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine; however, 
as the preponderance of the competent, probative evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Lumbar Spine

The Veteran asserts that he has DDD of the lumbar spine due 
to his left knee disability.  In particular, during the 
October 2008 Board hearing, the Veteran maintained that, 
prior to the 1996 surgery, he had had back pain, particularly 
on his right side, radiating to his left leg, which started 
in the 1990s.  

Having carefully reviewed the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for DDD of the lumbar spine, to 
include as due to a left TKR with revisions.  

Initially, the Board notes that there are no complaints, 
clinical findings or diagnoses of a lumbar spine disorder 
during, or after, the Veteran's discharge from service until 
February 2003.  During a February 2003 VA examination, the 
Veteran reported that he had pain, swelling, and stiffness of 
the right knee and that he had throbbing and inability to 
stand up straight, both of which he attributed to his 
service-connected left knee TKR.  X-rays of the spine 
revealed moderate to marked disc space narrowing at L4-L5.  
Although the Veteran was diagnosed with DDD of the lumbar 
spine, the February 2003 VA examiner opined that there was no 
significant back problem that he could detect and he felt 
that the Veteran's limitation was related to his obesity 
rather than any intrinsic back disease as the time span 
between time in service and the diagnosis of DDD was too 
great for there to be service connection.  During an August 
2006 VA examination, range of motion for the lumbar spine was 
full.

The Board acknowledges that while the Veteran has a current 
diagnosis of DDD of the lumbar spine, as shown above in the 
February 2003 VA examination report, there is no medical 
evidence of DDD of the lumbar spine in service or a nexus 
between his active service and the current disability.  
Moreover, there is no competent medical evidence linking his 
current lumbar spine disability to a service-connected 
disability, to include his left knee.  In this regard, the 
Board notes the opinion of the February 2008 VA examiner 
finding that, while the Veteran has a lumbar spine 
disability, it was most likely related to his obesity rather 
than any intrinsic back disease due to the length of time 
between the diagnosis of DDD and his discharge from service 
in 1976.  Moreover, the Veteran has not submitted competent 
medical evidence of a relationship between his current DDD of 
the lumbar spine and his active service or competent medical 
evidence of a relationship between such disability and a 
service-connected disability, to include his left knee 
disability.  Significantly, neither the veteran nor his 
representative has identified or alluded to such medical 
evidence or opinion.  The Board also points out that the 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Thus, the preponderance of the evidence 
does not support the claim for service connection for DDD of 
the lumbar spine.

The Board acknowledges the Veteran's testimony and statements 
and those of his attorney, on his behalf, that his current 
lumbar spine disability is related to his service-connected 
left knee disability.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Bostain, 11 Vet. App. at 127.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

IV.  Increased Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In Fenderson, the Court noted an important distinction 
between an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

A.  Knee Disabilities

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II (2008). 

Under Diagnostic Code 5256, pertaining to ankylosis of the 
knee, a 30 percent rating is assigned for favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees; a 40 percent rating is assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees; a 50 percent 
rating is provided for ankylosis of the knee in flexion 
between 20 and 45 degrees; and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis of the knee in 
flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 
4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated a 
maximum 30 percent disabling.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003/5010 and 5257, respectively.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a 0 percent rating.  More recently, the 
VA General Counsel held that a separate rating could also be 
provided for limitation of knee extension and flexion of the 
same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004). 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated a maximum 30 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated a maximum 
50 percent disabling.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, malunion with slight knee or ankle 
disability warrants a 10 percent rating; malunion with 
moderate knee or ankle disability warrants a 20 percent 
rating; malunion with marked knee or ankle disability 
warrants a 30 percent rating; and nonunion of the tibia and 
fibula, with loose motion, requiring brace warrants a maximum 
40 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5055, for one year following 
implantation of a knee prosthesis for a service-connected 
knee disability, a 100 percent rating is assigned.  
Thereafter, a 60 percent rating is assigned when there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity; or, a minimum 30 percent 
rating is assigned when there are intermediate degrees of 
residual weakness, pain, or limitation of motion.  (These 
intermediate residuals are to be rated by analogy under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.)  See 
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5162.  Amputation of a leg with 
defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.  While 
amputation of a lower extremity at the upper third, one-third 
of the distance from perineum to knee joint measured from 
perineum may be assigned a 80 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5161. 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Left Knee prior to November 13, 1996

In the April 1992 rating decision, the subject of the 
original appeal in this case, the RO assigned a 20 percent 
rating for post operative residuals of a left medial 
meniscectomy, vascular necrosis of the medial femoral 
condyle, of the left knee with traumatic arthritis under 
Diagnostic Code 5257, effective October 4, 1991, the date of 
the claim for an increased rating.  Prior to that, the 
Veteran's left knee disability had been rated as 10 percent 
disabling under Diagnostic Code 5257.   

During the time period in issue, although the medical 
evidence did not show limitation of motion to warrant a 
compensable rating under either Diagnostic Code 5260 or 5261, 
a separate rating for arthritis can be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  A 10 
percent evaluation is assigned for painful or limited motion 
of a major joint or group of minor joints, and may also be 
applied once to multiple joints if there is no limited or 
painful motion.  A 20 percent evaluation is warranted if x- 
ray evidence shows involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  The Board concludes that a separate 10 percent rating 
for traumatic arthritis is warranted due to x-ray evidence of 
moderately advanced DJD and slight limitation of flexion in 
the Veteran's left knee to no more than 90 degree, pain on 
movement, incoordination, atrophy of the quadriceps, 
instability, disturbance of locomotion, and interference with 
standing and weight-bearing.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010; 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

Generally, during this period, the Veteran testified and 
reported that he required the use of a cane for walking 
secondary to significant of amount of pain.  He complained 
that his left knee continued to give way, that he had to rest 
frequently due to pain when working as a school custodian, 
and that he had constant pain with associated swelling and 
audible crepitation with pain on range of motion.  Private 
treatment records revealed extensive crepitation and pain 
with active range of motion, both active and passive.  During 
strength testing on the left in March 1995, the Veteran gave 
way due to pain.  There was mild swelling.  There was no 
evidence of recurrent subluxation or lateral instability 
beyond 14 degrees of vagus on standing.  Although the Veteran 
required a cane for walking, he did not require a knee brace 
as it would be ineffectual as a consequence of his weight and 
pre-existing DJD.  Dr. G. T. J. opined that the Veteran's 
combined impairment of his left lower extremity was 34 
percent.  Complete closure of the medial joint space with 
gross deterioration of the medial tibial plateau consistent 
with extensive post traumatic osteoarthritic changes and 
significant vagus deformity of the left knee were shown on x-
rays.  

VA examination reports confirm that the Veteran used a cane 
for assistance in walking and had an antalgic gait secondary 
to left knee symptoms.  He winced, especially when walking 
without an assistive device.  A moderate amount of 
incoordination was noted with non-smooth movements during a 
November 1995 VA joints examination.  He had significant 
atrophy of the left quadriceps muscle mass compared with the 
right.  The Veteran also had slowness with locomotion as well 
as interference with standing and sitting as well as weight 
bearing.  There was large joint effusion.  He had range of 
motion of -10 degrees of full extension and flexion only to 
85 degrees.  The Veteran  had varus stress and valgus stress 
of about 5 degrees.  

Based upon the above, the Board concludes that the 
preponderance of evidence of record is against a rating in 
excess of 20 percent under Diagnostic Code 5257.  The above 
symptomatology warrants no more than a 20 percent rating as 
it fails to show severe recurrent subluxation or lateral 
instability.  Moreover, in the absence of symptoms like 
ankylosis or impairment of the tibia and fibula, there is no 
basis upon which to assign a higher evaluation under 
Diagnostic Codes 5256 or 5262.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262.

Left Knee from January 1, 1998 through September 16, 1998

The Veteran was assigned a rating of 60 percent for a TKR 
with revisions from January 1, 1998 through September 16, 
1998, under Diagnostic Code 5055.

The Board notes that while Diagnostic Code 5055 specifies 
that a minimum 30 percent rating is assigned following 
prosthetic replacement of a knee joint, when there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion to be rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5261, or 5262, no such rating 
by analogy is applied when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  In this case, the Board finds that 
the veteran's limitation of motion did not warrant a 
compensable rating under Diagnostic Codes 5260 or 5261 for 
the time period in issue and that the medical evidence of 
record reflects that the veteran's residuals of a left TKR 
were primarily affected by severe painful motion and weakness 
in the knee.

When seen in January 1998, the Veteran reported persistent 
left knee pain and swelling since surgery that had 
progressively worsened, both medially and laterally.  On 
examination, there was mild effusion, varus deformity and 
palpable clicking.  Joint line tenderness was mildly worse, 
medially than laterally, but not worse over the femoral or 
tibial components.  X-rays of the left knee revealed lucency 
of the tibial component with increased medial sclerosis but 
little change since July 1997.

During a February 1998 VA joints examination, the Veteran 
reported that he had continuous pain and used a cane.  Range 
of motion was full extension at 0 degrees with flexion to 90 
degrees.  He had bilateral joint line pain.  The Veteran 
could stand on his toes and his heels and had apparently 3/5 
strength in the left leg.  X-rays showed evidence of a TKR.  
The diagnosis was post status medial meniscectomy and TKR, 
left, with limited motion.

VA medical records dated from February 1998 to the end of 
July 1998 show that, in July 1998, since the January 1998 
follow-up, the Veteran reported no new problems with his left 
knee.  However, he had been unable to return to work as a 
custodian since his November 1996 surgery.  He used ibuprofen 
daily for relief of pain, which was worse with flexion.  On 
examination, left knee range of motion was from 0 to 90 
degrees.  Increased laxity was noted with flexion, 
particularly medial at the endpoint.  There was minimal 
effusion.  X-rays revealed about a 5 degree negative slope of 
the tibial component.  On September 17, 1998, the Veteran was 
admitted to the Durham VAMC due to failure of the left TKR.  
On examination, left knee range of motion was from 0 to 90 
degrees with positive varus deformity with medial laxity but 
with a solid end point.  Laxity increased with flexion.  
Minimal effusion was found.  X-rays revealed a 25 degree 
negative slope of the tibial tray and knee in varus.  Thus, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 60 percent for the residuals of 
a left TKR from January 1, 1998 to September 17, 1998.  
During this time period, the evidence reflected chronic 
residuals consisting of severe painful motion or weakness, 
warranting no more than a 60 percent rating.  Moreover, in 
the absence of symptoms like ankylosis or impairment of the 
tibia and fibula, there is no basis upon which to assign a 
higher evaluation under Diagnostic Codes 5256 or 5262.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

Finally, the Board notes that the amputation rule limits the 
schedular criteria to no more than a 60 percent rating, as 
the Veteran's left knee disability has not been shown to 
approximate an amputation of the upper third, one-third of 
the distance from perineum to the knee joint measured from 
the perineum.  The "amputation rule" provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at that elective level, 
were amputation to be performed.  See 38 C.F.R. § 4.68.  
Amputation of the thigh at the middle or lower thirds 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5162.  Moreover, the Veteran's symptoms did not 
approximate those for an amputation of a lower extremity at 
the upper third, one-third of the distance from perineum to 
knee joint measured from perineum so as to warrant a 80 
percent rating under Diagnostic Code 5161.  38 C.F.R. § 
4.71a, Diagnostic Code 5161.  Thus, as any increase in the 
veteran's disability rating, beyond that currently assigned, 
would result in a combined rating for the veteran's left knee 
in excess of 60 percent, any such increase would be a 
violation of VA regulations.  See 38 C.F.R. § 4.25.

Left Knee from November 1, 1999 through March 1, 2001

The Veteran was assigned a rating of 30 percent for a TKR 
with revisions from November 1, 1999 through March 1, 2001, 
under Diagnostic Code 5055.

In this case, the Board finds that the veteran's limitation 
of motion did not warrant a compensable rating under 
Diagnostic Codes 5260 or 5261, the medical evidence of record 
reflects that the veteran's residuals of a left TKR were 
primarily manifested by severe painful motion and weakness in 
the knee.  

During a February 2000 VA orthopedic follow-up, the Veteran 
complained that, since the September 1998 revision, his pain 
had never gotten better but had progressively gotten worse, 
noting that he had left knee pain with activity and at night.  
No effusion, discharge or erythema was found on examination.  
Painless range of motion was from 0 to 100 degrees.  
Ligaments were stable.  X-rays showed lysis at the 
femoral/tibial cement/bone interface without progression 
since June 1999.  The assessment was status post revision of 
a left TKA with loosening and pain.  A March 2000 VA 
orthopedic follow-up note revealed pain noted at the medial 
tibial plateau and the patella of the left knee.  The Veteran 
was given an injection for relief of pain.  At a June 2000 VA 
orthopedic follow-up, there was pre-patella swelling with 
erythema and minimal tenderness, along with tenderness over 
the entire medial knee wound and medial/lateral patella.  
Range of motion of the left knee was from 0 to 90 degrees 
with pain increasing with flexion.  Varus/valgus was stable.  
The assessment was painful left TKA.  During an October 2000 
VA follow-up, the Veteran reported pain of 8 on a scale of 1 
to 10 that radiated down both of his legs; he walked with a 
cane; and was taking Motrin with minimal relief.  Findings 
and assessment at a November 2000 VA orthopedic follow-up 
were similar to those in June 2000 with tenderness over the 
medial knee wound, range of motion from 0 to 90 degrees, 
varus/valgus stable, and no obvious effusion.  X-rays showed 
tibial compartment loosening.  In December 2000, the Veteran 
complained of constant, severe left knee pain.  At a January 
2001 VA orthopedic consult, left knee range of motion was 
from 5 to 90 degrees.  Ligaments were stable and the patella 
tracked well.  However, there was pain with pressure over the 
patella.  X-rays showed incomplete tibial lucency.  The 
impression was lateral facet impingement, consider 
facetectomy of the patella.  February 2001 x-rays of the 
knees showed bilateral swelling; moderately advanced medial 
compartment osteoarthritis of the left knee with varus 
deformity; and left revision arthroplasty with stable 
radiographic findings when compare with prior examination.  

Thus, Board concludes that, resolving all doubt in favor of 
the veteran, the residuals of left TKR for the period from 
November 1, 1999 to March 1, 2001, more nearly approximated a 
rating of 60 percent under Diagnostic Code 5055.

The Board has also considered the assignment of a separate 
evaluation for the Veteran's left knee disability under 
Diagnostic Code 5257, pertaining to other impairment of the 
knee.  However, the pertinent medical evidence of record 
demonstrates that the veteran's left knee disability was not 
productive of recurrent subluxation or instability as all of 
the stability tests for the left knee after November 1, 1999 
have reported negative results.  Thus, a separate evaluation 
under Diagnostic Code 5257 is not warranted.

Finally, as noted earlier, the amputation rule limits the 
schedular criteria to no more than a 60 percent rating, as 
the Veteran's left knee disability had not been shown to 
approximate an amputation of the upper third, one-third of 
the distance from perineum to the knee joint measured from 
the perineum.




Left Knee from December 1, 2002

The Veteran was assigned a rating of 60 percent for a left 
TKR with revisions, from December 1, 2001, under Diagnostic 
Code 5162.



The next higher rating, 80 percent, requires an amputation of 
a lower extremity at the upper third of the thigh, with the 
point of amputation at or above a point one-third of the 
distance from the perineum to the knee joint, measured from 
the perineum.  38 C.F.R. 4.71a, Diagnostic Code 5161.  A 
review of the evidence does not reflect the veteran's left 
knee disability to more closely resembled that of an 
amputation of a lower extremity at the upper third of the 
thigh.  Although the veteran currently requires the use of 
crutches, a motorized scooter, or a walker for ambulation, 
and that he testified that he could not walk much nor stand 
for more than 5 to 10 minutes without his crutches, he is 
still shown to be able to walk.  He is not bedridden.  The 
Board again acknowledges that the evidence of record supports 
a finding that his left knee disability results in severe 
weakness and daily flare ups of pain and more nearly 
approximates an amputation of a lower extremity at the lower 
thirds of the thigh, warranting a 60 percent rating on either 
Diagnostic Code 5055 or 5062.  .

Thus, assuming arguendo, that the hypothetical elective level 
of the amputation is above the knee joint, a 60 percent 
combined rating would be the maximum assignable under the 
amputation rule set forth in 38 C.F.R. § 4.68 and Diagnostic 
Codes 5161, 5162-5164, since the prosthetic left knee joint 
does not involve the upper third of the left thigh.  In other 
words, the preponderance of the evidence is against a rating 
in excess of 60 percent which is the maximum assignable 
irrespective of the intensity of disability at the elective 
level, middle and lower third of the left thigh.




Right Knee

Since the award of service connection, effective February 14, 
2001, the Veteran's DJD of the right knee has been rated as 
10 percent disabling as analogous to a slight knee 
disability, under Diagnostic Code 5262, pertaining to 
malunion of the tibia and fibula.  

In this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Here, in the absence 
of malunion of the tibia and the fibula and given that the 
veteran has been diagnosed with DJD, the Board finds that a 
rating under Diagnostic Code 5003, pertaining to degenerative 
arthritis, is the most appropriate diagnostic code for the 
Veteran's right knee disability.  

Based on the evidence of record, the Board concludes that the 
preponderance of the evidence is against an initial 10 
percent rating for degenerative arthritis of the right knee.  
This is because x-ray evidence shows moderate DJD of the 
right knee and because, during the entire period since grant 
of service connection, his right knee disability has been 
manifested by slight limitation of flexion in his right knee 
to no more than 90 degree with pain on movement.  Even with 
consideration of the DeLuca criteria, such symptomatology 
warrants no more than a 10 percent rating as extension and 
flexion have not been shown to be limited to 5 or 60 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010; DeLuca, supra.

During this time period, the Veteran reported that his DJD of 
the right knee that is manifested by pain, locking from time 
to time, and sometimes weakness, stiffness and swelling.  
However, a February 2003 VA examination report revealed no 
heat, redness, swelling, effusion or drainage associated with 
the right knee.  Right knee flexion was to 130 degrees.  The 
examiner opined that there was not any impairment of flexion 
other than that imposed by the Veteran's obesity.  There were 
no DeLuca issues except for pain.  There was no evidence of 
recurrent subluxation, locking pain, joint effusion or 
crepitus of the right knee.  In an addendum, the examiner 
indicated that right knee pain began at 130 degrees and 
lasted throughout range of motion; however, there was no 
weakness, fatigue, lack of endurance or incoordination, which 
affected range of motion.  Similar findings were noted during 
a May 2005 VA examination, which revealed crepitus on 
examination of the right knee.  Right knee range of motion 
was full extension and flexion to 140 degrees with pain, and 
to 115 degrees without pain.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use on the 
right.  During an August 2006 VA examination, the right knee 
showed no signs of edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
Right knee range of motion was full extension and flexion to 
140 degrees with and without pain.  Joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use on the 
right.  Stability testing of the right knee was normal

Thus, even with consideration of the DeLuca criteria, such 
symptomatology warrants no more than an initial 10 percent 
rating, as extension and flexion have not been shown to be 
limited to 5 or 60 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

B.  Bronchial Asthma and OSA

Under the provisions of 38 C.F.R. § 4.96, ratings for 
coexisting respiratory conditions, such as bronchial asthma 
(Diagnostic Code 6602) and OSA (Diagnostic Code 6847) will 
not be combined with each other.  Instead, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.96.

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 56 
to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent 
predicted, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication, 
warrants a 30 percent rating.  Bronchial asthma, with FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, warrants a 60 percent rating.  Bronchial 
asthma, with FEV-1 that is less than 40 percent predicted, 
or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
maximum 100 percent rating.  38 C.F.R. § 4.97.

Sleep apnea that is asymptomatic but with documented sleep 
disorder breathing is rated noncompensably (0 percent) 
disabling.  Sleep apnea with persistent day-time 
hypersomnolence is rated 30 percent disabling.  Sleep apnea 
that requires the use of a breathing assistance device such 
as a CPAP machine is rated 50 percent disabling.  Sleep apnea 
that manifests chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; requires 
tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6847.

Bronchial Asthma prior to March 31, 2003 and From March 31, 
2003 to August 5, 2004

Prior to August 5, 2004, the Veteran's bronchial asthma was 
rated as 30 percent disabling under Diagnostic Code 6602.

A February 2002 VA examination report revealed that PFTs 
showed FEV-1 was 63 percent predicted, FEV-1/FVC was 58 
percent predicted with good effort and cooperation.  The 
impression was mild restriction, borderline obstruction with 
positive response to bronchodilator consistent with COPD.  In 
January 2003, the Veteran reported that he used a steroid 
inhaler regularly and reserved the albuterol for as needed 
use.  Combivent inhaler was added to his treatment regime.  

However, March 21, 2003 VA PFTs revealed FEV-1 was 41 percent 
predicted, FEV-1/FVC was 57 percent predicted, reflecting 
severe obstruction.  A May 2003 VA pulmonary consult 
reflected that the Veteran reported a history of one to two 
flare-ups requiring hospitalization per year since he was 24 
and stated that he had seasonal allergies and that his SOB 
was worse when his allergies flared up and that upper 
respiratory infections triggered his asthma.  He got dyspenic 
after 50 feet with associated wheezing, partially relieved by 
albuterol mdi's.  Expiratory wheezing bilateral with 
prolonged expiratory phase was found on examination.  It was 
determined that the Veteran would benefit from an increased 
dose of his inhaled steroid as well as the addition of 
serevent.  At a July 2003 VA follow-up, the Veteran reported 
that serevent had helped him a small amount since his last 
visit in May 2003 and indicated that he had been using his 
albuterol nebulizers two to three times per day.  He had gone 
to the ER about six weeks ago.  During a November 2003 VA 
pulmonary follow-up, the Veteran indicated that he was taking 
nebulizers three to four times per week and isoniazid as 
needed or directed.  The Veteran was told to quit combivent 
when formoterol was started.  When seen in mid-June 2004 for 
a VA pulmonary follow-up, it appeared that he was on the 
appropriate treatment but compliance was a large factor.  An 
addendum reflected that the Veteran's asthma was moderately 
controlled with only one visit to the ER in the past year.  

The above evidence shows that, prior to March 21, 2003, the 
Veteran's bronchial asthma was manifested by PFTs showing 
FEV-1 and FEV-1/FVC results of 56 to 70 percent predicted and 
required the use of daily inhalational or oral bronchodilator 
therapy inhalational anti-inflammatory medication.  As it did 
not require at least monthly visits to a physician for 
required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids, the preponderance of the evidence is against 
a rating in excess of 30 percent for this period.

Resolving all doubt in the Veteran's favor, the Board 
concludes that the Veteran's bronchial asthma more nearly 
approximated a 60 percent rating, from March 21, 2003 to 
August 5, 2004.  This is because the Veteran's bronchial 
asthma was manifested by PFTs showing FEV-1 results of 41 
percent predicted and FEV-1/FVC results of 56 to 70 percent 
predicted and required the use of daily inhalational or oral 
bronchodilator therapy inhalational anti-inflammatory 
medication.  As it was not manifested by more than one attack 
per week with episodes of respiratory failure, and did not 
require daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, the next 
higher rating of 100 percent rating was not warranted.

Asthma and OSA from August 5, 2004 through August 15, 2006

From August 5, 2004 through August 15, 2006, the Veteran's 
bronchial asthma and OSA was rated as 50 percent disabling.

During an August 2004 VA examination, the Veteran reported 
that he had monthly asthmatic attacks; and had developed 
respiratory infections twice per year.  He used an albuterol 
inhaler, Aero Bid, and a nebulizer plus theophylline.  With 
regard to OSA, he stated that he used a CPAP machine.  He 
reported that he fell asleep sometimes even while sitting 
down and talking with someone.  PFTs showed FEV-1 was 62 
percent predicted; FEV-1/FVC was 74 percent predicted.  The 
diagnoses included asthma, COPD, status post left TKR times 
two, and sleep apnea.  In an addendum, the examiner opined 
that the sleep apnea and COPD were at least as likely as not 
a progression of, or secondary to, the Veteran's service-
connected asthma.

The Board finds that the preponderance of the evidence is 
against a rating in excess of 50 percent at any time during 
the period from August 5, 2004 through August 15, 2006, 
because there was no evidence that he had chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or 
that a tracheostomy was required nor was there evidence that 
the Veteran met the requirements for a 60 percent rating 
under Diagnostic Code 6602, i.e., FEV-1 and FEV-1/FVC results 
of 40 to 55 percent predicted, at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.







Asthma and OSA from August 16, 2006

From August 16, 2006, the Veteran's bronchial asthma and OSA 
was rated as 60 percent disabling.

During an August 2006 VA examination, the Veteran reported 
that he used anti-inflammatory inhalers and intermittent 
steroid therapy-approximately 4 courses per year and a 
bronchodilator daily.  His asthma resulted in problems with 
breathing and sleeping.  The Veteran stated that he had 
trouble staying awake during daytime hours due to his sleep 
apnea which occurred as often as twice monthly.  He used a 
CPAP machine.  In an addendum, the examiner noted that PFTs 
showed FEV-1 was 29 percent predicted; FEV-1/FVC was 47.4 
percent predicted.  The interpretation was mild obstruction.  
Diagnoses included bronchial asthma without any complications 
secondary to his pulmonary disease and OSA with subjective 
daytime fatigue and objective use of CPAP machine.  Based on 
the above, the Board concludes that, given a FEV-1 of 29 
percent predicted, and resolving all doubt in the Veteran's 
favor, from August 16, 2006, the Veteran's bronchial asthma 
with OSA has warranted a 100 percent rating.  See 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Codes 6602, 6847.

C.  Surgical Scarring of the Left Knee

The rating criteria for skin disorders were revised during 
the pendency of this appeal, effective October 23, 2008.  
Since neither the Veteran nor his attorney have asked that 
the October 2008 revisions to be applied in this case, the 
revised rule specifically provides that the revised version 
will not apply to cases that were pending prior to the 
effective date of the regulation unless the claimant so 
requests.  Therefore, only the rating criteria that became 
effective August 30, 2002 will be discussed and applied in 
the instant case.

As the veteran's service-connected scarring involves his left 
knee, it clearly has not resulted in disfigurement of the 
head, face, or neck and thus Diagnostic Code 7800 is not for 
application.  Under the criteria effective August 30, 2002, 
Diagnostic Code 7802 is for rating scars other than the head, 
face, or neck that are superficial, that cover an area(s) of 
144 square inches (929 square cm) or greater; and provides 
for only a maximum 10 percent rating.  A superficial scar is 
one not associated with underlying soft tissue damage.  Such 
is also the case with Diagnostic Code 7803, for rating 
unstable superficial scars, or scars where there is frequent 
loss of covering of skin over the scar; this diagnostic code 
also authorizes only a maximum 10 percent rating.  A 
superficial scar which is painful on examination is rated a 
maximum 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803, 7804 (effective August 30, 2002).  Scars 
may also be rated based on any limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective August 30, 2002).  Here, there is no evidence of 
any limitation of function of the left knee is due to the 
surgical scarring and thus Diagnostic Code 7804 is not for 
application.

Since the award of service connection, effective October 30, 
2002, the Veteran's disfiguring scarring of the left knee 
associated with a left TKR with revisions has been rated as 
10 percent disabling, under Diagnostic Code 7802.  

On VA examination in February 2003, there was a curved 35-cm 
scar primarily on the medial aspect of the left knee with no 
tenderness.  The scar was level with some disfigurement.  
There was no ulceration, adherence, instability, tissue loss, 
keloid, hypo- or hyperpigmentation nor abnormal texture or 
limitation caused by the scar per se.  With regard to the 
post operative scarring of the left knee, the examiner noted 
that there were subjective complaints of pain and itching but 
no objective factors except the presence of a well-healed 
scar.  In an addendum, the examiner clarified that the 
Veteran's surgical scar was 35 cm in length but it was not 
least 0.6 cm wide at the widest part nor was the surface 
contour of the scar elevated or depressed on palpation, 
adherent, indurate and inflexible in an area exceeding 39 
square cm.  Skin texture was not abnormal nor was underlying 
soft tissue missing in an area exceeding 39 square cm.

Around May 20, 2004, the Veteran developed a blister that 
eventually oozed pus over distal incisions without definite 
preceding trauma.  Five days later, he was treated for a 2.5 
x 1-cm wound in scar line inferior to the left knee which had 
been draining a small amount of blood and pus for 49 hours.  
He was placed on antibiotics for ten days and by June 1, 
2004, he no longer had a draining ulcer.  In a May 2005 VA 
examination report, the examiner noted that, on examination, 
there was a level scar measuring 42 cm x 1 cm with abnormal 
texture of less than 6 square inches.  There was no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, hypo- or 
hyperpigmentation, or limitation of motion.  Similarly, 
during an August 2006 VA examination, there was a level scar 
measuring 36 cm x 1 cm at the left knee with tenderness, 
disfigurement, inflammation and edema, but with no 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypo- or hyperpigmentation, or abnormal texture.

Thus, since the award of service connection, the Veteran's 
surgical scarring primarily has been manifested by 
tenderness, disfigurement, inflammation and edema, but with 
no ulceration, adherence, instability, tissue loss, keloid 
formation, hypo- or hyperpigmentation, or abnormal texture, 
and covers an area of less than 929 square cm, warranting no 
more than a 10 percent rating under Diagnostic Code 7803.  As 
such, the Board finds that the preponderance of the evidence 
is against staged ratings and an initial rating in excess of 
10 percent.

D.  Osteomyelitis

Under Diagnostic Code 5000, a 10 percent rating is warranted 
for osteomyelitis, acute, subacute, or chronic: inactive, 
following repeated episodes, without evidence of active 
infection within the last five years.  A 20 percent rating is 
warranted with discharging sinus or other evidence of active 
infection within the past 5 years.  A 30 percent evaluation 
is assigned for osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus.  A 60 percent 
evaluation is assigned for frequent episodes of osteomyelitis 
with constitutional symptoms.  A maximum 100 percent 
evaluation is assigned for osteomyelitis of the pelvis, 
vertebrae, or extending into major joints, or with multiple 
localization or with long history of intractability and 
debility, anemia, amyloid liver changes or other continuous 
constitutional symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 
5000.



Prior to May 14, 2003

From April 20, 2001 to May 14, 2003, the Veteran's 
osteomyelitis of the left knee was rated as noncompensable.

VA medical records show that the Veteran had surgery on March 
22, 2001 to correct tracking of his patella.  When seen on 
April 20, 2001, increased swelling and drainage from the 
surgical incision was noted.  The TKA had become infected and 
the Veteran underwent surgery the following day for removal 
of the arthroplasty and placement of an antibiotic spacer.  
On May 9, 2001, the Veteran's knee was not septic and 
drainage was serous in nature.  When seen on June 11, 2001, 
there was no drainage found on examination.  However, x-rays 
of the left knee done on September 12, 2001 revealed that the 
knee was septic.  The Veteran underwent another revision of 
the left TKA on September 27, 2001.  When seen on October 12, 
2001, the Veteran had serous drainage.  Later that day, 
surgery was performed to drain a hematoma.  The Veteran was 
place on antibiotics until October 17, 2001, when it was 
determined that the cultures had been contaminated and that 
there actually was no infection.  A September 9, 2002 VA 
report shows that the Veteran developed and open sore over 
the medial knee.  A May 2003 VA bone scan suggested a bony 
formation versus an infection.  The Veteran was later placed 
on antibiotics until June 1, 2004.  Subsequently, a November 
15, 2004 VA treatment record revealed that the Veteran had a 
chronic infection of his left TKA.  

VA examinations of the left knee on February 12, 2002, 
February 13, 2003 and August 5, 2004 showed no evidence of 
infection.  On VA examination in May 2005, swelling of the 
left knee with joint effusion and crepitus was found, but no 
drainage.  There were no constitutional symptoms of 
osteomyelitis.  However, x-rays revealed diffuse periosteal 
reaction involving the distal femur, patella and proximal 
tibia and fibula suspicious for osteomyelitis, and evidence 
of focal resorption or erosion involving that articular 
surface of the patella.  There was a lucency adjacent to the 
medial femoral condyle and the tibial portions of the 
prosthesis.  The examiner diagnosed osteomyelitis.  

Based on the evidence of record, the Board concludes that the 
initial infection was diagnosed on April 20, 2001.  As there 
was no evidence of another active infection until May 14, 
2003 or of discharging sinus, definite involucrum (a cover or 
sheath), sequestrum (a piece of dead bone that has become 
separated from sound bone) or constitutional symptoms, a 
compensable rating is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim that the criteria for a compensable rating under 
Diagnostic Code 5000 have been met, and that the claim must 
be denied.  38 C.F.R. § 4.31 (where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met).

From May 14, 2003

Since May 14, 2003, the Veteran's osteomyelitis has been 
rated as 20 percent disabling. 

Based on a bone scan performed on May 14, 2003, an active 
infection was diagnosed.  This is the first evidence of a 
recurrence of the Veteran's osteomyelitis, warranting a 20 
percent rating under Diagnostic Code 5000.  However, in the 
absence of osteomyelitis with definite involucrum or 
sequestrum, a higher 30 percent rating is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent under 
Diagnostic Code 5000 from May 14, 2003, and that the claim 
must be denied.

E. All Disabilities

Marked interference with employment, beyond that contemplated 
by the schedular ratings, has not been shown for any of the 
disabilities at issue on appeal.  Marked interference with 
employment as a result of the veteran's surgical scarring has 
not been shown.  The assigned ratings for each of the 
Veteran's disabilities, which consists of limitation of 
motion and associated functional impairment, includes 
consideration of his limitations.  Further, the record does 
not reflect recent hospitalization for any of his 
disabilities not already contemplated by the schedular rating 
criteria.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

The Board does not doubt that limitation caused by the 
Veteran's various disabilities has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Moreover, the Board notes that, since November 13, 1996, the 
Veteran has had either a 100 percent schedular rating nor was 
awarded a TDIU, to reflect hospitalization(s) and/or the 
effect of on his employability of his service-connected 
disabilities. 

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the Veteran.  There is 
no evidence which requires remand of the claims herein 
decided for referral for an extraschedular evaluation.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against referral for an 
extraschedular evaluation, the reasonable doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App at 55-
57.

V.  Earlier Effective Date

Generally, in service-connection cases, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  However, if the claim is received 
within one year of separation from service, the effective 
date will be the day following the date of separation from 
service.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2008). 

When service connection is established for a secondary 
condition, the secondary condition is considered a part of 
the original disability.  Here, the Veteran's osteomyelitis 
was found to be secondary to his service-connected residuals 
of a left knee TKR with revisions.  In such cases the date of 
outpatient or hospital examination or date of hospital 
admission to a VA medical facility or uniformed services 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157.

Considering the evidence of record in light of the legal 
criteria given above, the Board finds that the preponderance 
of the evidence is against the claim for an effective date 
earlier than April 20, 2001.  The Veteran filed his initial 
claim for service connection for a left knee disability 
within one year of separation from service, and service 
connection was granted effective the day following the date 
of separation from service.  It was not until November 13, 
1996, that the Veteran underwent a left TKR.  On September 
17, 1998, the Veteran was admitted to the Durham VAMC due to 
failure of the left TKR.  The next day, he underwent a 
revision of the left TKR.  At a January 2001 VA orthopedic 
consult, x-rays of the left knee showed incomplete tibial 
lucency.  The impression was lateral facet impingement, 
consider facetectomy of the patella.  February 2001 x-rays of 
the knees showed bilateral swelling; moderately advanced 
medial compartment osteoarthritis of the left knee with varus 
deformity; and left revision arthroplasty with stable 
radiographic findings when compare with prior examination.  
On March 1, 2001, the Veteran was admitted to the Durham VAMC 
for treatment of his left knee.  On March 22, 2001 the 
Veteran underwent an open lateral retinacular release with 
patellar facetectomy for treatment of patellar maltracking of 
the left knee and was released the next day.  He was 
readmitted during an April 20, 2001 follow-up for complaints 
of increasing pain and, over the last 48 hours, increased 
swelling about the left knee, with onset of drainage from the 
proximal aspect of the parapatellar incision.  Drainage was 
cloudy but without odor.  Examination revealed diffuse 
swelling, superior aspect of parapatellar incision with 
underlying fluctuance, and about a 1-cm opening, seropurulent 
discharge draining from the wound.  Repetitive attempts at 
range of motion increased drainage fluid from the wound.  X-
rays revealed left knee with hardware in place with 
questionable loosening of tibial component with lucency at 
hardware cement interface and stable cystic appearance distal 
to tibial component.  A gram stain was positive for cocci.  
The diagnosis was left TKA infection.  His hardware for TKR 
was removed during a resection arthroplasty and an antibiotic 
spacer was implanted with a drain.  April 20, 2001 was the 
date of the VA treatment record showing evidence of an 
infection, osteomyelitis.  This is considered the date of 
receipt of the claim and the date entitlement arose.  As 
such, the Board therefore concludes that the criteria for an 
effective date earlier than April 20, 2001, for the grant of 
service connection for osteomyelitis have not been met. 

In summary, there is simply no basis under the applicable 
laws and regulations that permits an effective date earlier 
than April 20, 2001, for the award of service connection for 
osteomyelitis under the circumstances of this case.  Here, 
where the law is dispositive, the appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

VI.  SMC

The Veteran claims entitlement to SMC based on the need for 
regular A&A of another person, or on account of being 
housebound.  These matters are governed by provisions of 38 
U.S.C.A. § 1114 (l) and (s) and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), SMC is payable if as the 
result of service-connected disability, the veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular A&A of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Although the 
Veteran receives SMC for loss of use of the left and has 
claimed entitlement to SMC for loss of use of the left leg, 
there is no evidence or claim of any service-connected 
anatomical loss or loss of use of more than one extremity, or 
of blindness or visual acuity of 5/200, to warrant further 
consideration of these conditions.

An award of SMC based on the need for regular A&A of another 
person is warranted if the veteran's service-connected 
disability(ies) renders him so helpless or bedridden that he 
requires the assistance of another individual to accomplish 
basic daily functions.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  Determination as to the need for A&A must be based 
on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as: inability of a claimant to dress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliance which by reasons of the particular disability 
cannot be done without aid; inability of the claimant to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; inability to tend to the wants 
of nature; or incapacity, physical or mental, that requires 
care and assistance on a regular basis to protect claimant 
from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the veteran 
is in need of regular A&A of another person. "Bedridden" will 
be a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular A&A, not that there be a 
constant need.  38 C.F.R. § 3.352(a); see also Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one 
factor listed in § 3.352(a) must be present for a grant of 
SMC based on need for A&A).

Second, under 38 U.S.C.A. § 1114(s), SMC is payable if the 
veteran has a single service-connected disability rated as 
100 percent and,

(1) has additional service-connected 
disability or disabilities independently 
ratable at 60 percent, separate and 
distinct from the 100 percent service-
connected disability and involving 
different anatomical segments or bodily 
systems, or

(2) is permanently housebound by reason 
of service- connected disability or 
disabilities.  This requirement is met 
when the veteran is substantially 
confined as a direct result of service-
connected disabilities to his dwelling 
and the immediate premises or, if 
institutionalized, to the ward or 
clinical areas, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his lifetime.

38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

On review of the record, the Board concludes that 
preponderance of the evidence does not show that the Veteran 
is permanently bedridden, or so helpless as to be in need of 
regular A&A due to service-connected disability(ies).  First, 
none of the medical records indicate that the Veteran is 
bedridden at all, nor does the Veteran so claim.  The record 
shows that the Veteran is able to ambulate, even though only 
with use of mechanical aids, crutches, walker wheelchair, or 
motorized scooter.  

During his Board hearing and at VA examinations performed in 
August 2004 and August 2006, the Veteran stated that he was 
able to take care of himself with assistance and that he 
could travel beyond his living area.  However, he had 
difficulty balancing which affected his ability to walk due 
to knee problems.  He testified that he could not sit on the 
stool VA gave him to place in his bathtub to take a bath 
because of his left knee.  But he admitted that he could 
handle the lift for his motorized scooter by himself, but 
claimed that neither he nor his spouse could wash clothes or 
cook.  The August 2004 VA examiner indicated that the 
Veteran's asthma, left knee, sleep apnea and COPD, along with 
low-normal left ventricular ejection fraction with septal and 
apical hypokinesis and mild concentric left ventricular 
hypertrophy contributed to the claim for A&A.  However, this 
examiner did not opine that the Veteran was so helpless as to 
be in need of regular A&A due to his service-connected 
disabilities alone.  The August 2006 VA examiner indicated 
that the Veteran was able to self-feed, fasten clothing, 
shave, use a toilet, bathe and dress.  He indicated that the 
Veteran required the use of crutches for walking and that he 
was able to leave his home with assistance.  The only 
permanent restriction noted on examination was his fixed left 
knee position which had a moderately severe effect on the 
Veteran's daily activity.  Neither the Veteran nor his 
attorney has asserted that the Veteran requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
Therefore, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran qualifies for 
SMC based on the need for regular A&A of another person or by 
reason of being housebound due to service-connected 
disability under the provisions of 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b).

However, with respect to whether SMC is warranted under 38 
U.S.C.A. § 1114(s), the record reflects that the Veteran has 
a disability rated as 100 percent disabling (asthma with OSA) 
and also an additional service-connected disability 
independently rated as 60 percent disabling (left knee 
disability).  Thus, the Veteran meets the requirements for 
SMC under the provisions of 38 U.S.C.A. § 1114(s) and 38 
C.F.R. § 3.350(i) and the appeal must be granted to this 
extent.


ORDER

Service connection for a right hip disability is denied.  

Service connection for lumbar spine DDD, claimed as secondary 
to a left TKR with revisions, is denied. 

A separate 10 percent rating for traumatic arthritis of the 
left knee is granted, subject to the provisions governing the 
award of monetary benefits.

A rating in excess of 20 percent for instability, as a 
residual of the post-operative medial meniscectomy and 
vascular necrosis of the medial femoral condyle, of the left 
knee, prior to November 13, 1996, is denied.  

A rating in excess of 60 percent for a left TKR, from January 
1, 1998 through September 16, 1998, is denied.  

A 60 percent for residuals of a left TKR with revision, from 
November 1, 1999 to March 1, 2002, is granted, subject to the 
provisions governing the award of monetary benefits. 

A rating in excess of 60 percent for residuals of a left TKR 
with revisions, from December 1, 2002, is denied.

An initial rating in excess of 10 percent for right knee DJD 
is denied. 

A rating in excess of 30 percent for bronchial asthma, prior 
to March 21, 2003, is denied.

A 60 percent rating for bronchial asthma, from March 21, 2003 
to August 5, 2004, is granted, subject to the provisions 
governing the award of monetary benefits.

A rating in excess of 50 percent for bronchial asthma with 
OSA, from August 5, 2004 through August 15, 2006, is denied.  

A 100 percent rating for bronchial asthma with OSA, from 
August 16, 2006, is granted, subject to the provisions 
governing the award of monetary benefits.

An initial rating in excess of 10 percent for disfiguring 
scarring of the left knee associated with a left TKR with 
revisions, is denied.

An initial compensable rating for osteomyelitis of the left 
knee, prior to May 14, 2003, is denied.

A rating in excess of 20 percent for osteomyelitis of the 
left knee, since May 14, 2003, is denied.

The assignment of an effective date earlier than April 20, 
2001, for the award of service connection for osteomyelitis, 
is denied.

SMC based on a total schedular rating plus 60 percent is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

Petition to Reopen

Initially, with regard to the Veteran's October 2003 petition 
to reopen his previously denied claim for service connection 
for tendonitis of the right ankle, VA must provide notice 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Here, February and December 2004 letters provided 
the criteria needed to reopen the claim and the criteria for 
establishing the underlying claim on a direct basis; however, 
the RO failed to inform the Veteran that his original claim 
was denied not only because there was no evidence of record 
of in-service incurrence or aggravation of a right ankle 
disorder but also because there was no evidence that a 
current right ankle disorder (claimed tendonitis) was due to 
or the result of the Veteran's service-connected left knee 
disability.  Specifically, such notice did not inform the 
Veteran of the elements required to establish service 
connection that were found insufficient in the RO's April 
1992 denial, including evidence showing that the claimed 
disorder was due to or aggravated by a service-connected 
disability (originally, the Veteran's left knee disability).  
This must be done on remand.




Renal Failure

The Veteran claims that that he began having problems with 
urination at the time he began taking antibiotics for 
osteomyelitis and that a VA physician told him that the 
ibuprofen that he took for pain relief caused his kidney 
failure.  VA treatment records confirm that the Veteran's 
chronic kidney disease was thought to be secondary to NSAID 
nephropathy.  Private treatment records, however, reflect 
that his chronic kidney disease is secondary to the Veteran's 
nonservice-connected hypertension.  When there is conflicting 
evidence as to whether the Veteran's currently diagnosed 
chronic kidney disease is proximately due to, or has been 
aggravated by, the NSAIDs that he took for pain relief for 
his service-connected disabilities, to include his knee 
disabilities, the issue must be remanded for a VA examination 
and opinion to determine the etiology of the Veteran's renal 
failure.  See 38 C.F.R. § 3.159(c)(4).

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the claims file currently includes VA treatment 
records from the Durham VAMC through May 13, 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

The Board also notes that, in a December 22, 2005 VA 
nephrology addendum, the VA physician noted that the Veteran 
was seeing a local nephrologist, Dr. Phillips in Greenville; 
however, no treatment records for this physician have been 
associated with the record.  When VA is put on notice of the 
existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, in its notice 
letter, the RO should request that the Veteran provide 
authorization to enable it to obtain medical records from any 
private healthcare provider identified by the Veteran.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

NODs to Denial of Vocational Rehabilitation and an RO Letter 
dated February 10, 2004 

In a letter dated May 4, 1999, the RO's field office in 
Jacksonville, North Carolina concluded that the Veteran was 
not entitled to vocational rehabilitation benefits.  In a 
letter dated August 3, 1999 and received on August 5, 1999, 
the Veteran's attorney filed an NOD to the denial of 
vocational rehabilitation benefits.  Subsequently, in a 
letter dated February 10, 2004, the RO provided notice to the 
Veteran concerning was needed to reopen his previously denied 
claim for service connection for right ankle tendonitis and 
to substantiate a claim for service connection for total hip 
replacement and the status of other issues then on appeal.  
In a letter dated April 7, 2004, the Veteran's attorney 
stated that he wished to file and NOD to the RO's letter 
dated February 10, 2004.  In an April 19, 2004 response, the 
RO informed that Veteran and his attorney that his April 7, 
2004 letter did not qualify as a valid NOD for the purposes 
of initiating an appeal, because the RO's February 2004 was a 
duty to assist letter advising them of what evidence was need 
to establish entitlement to service connection and not a 
decision letter.  In its letter, the RO indicated that the 
determination that the Veteran had not filed a valid NOD was 
appealable and informed him of his appellate rights.  In a VA 
Form 9 dated and received in May 1999, the Veteran's attorney 
gave notice that he wanted to appeal to the Board the RO's 
April 19, 2004 letter with regard to "Whether [his] letter 
dated April 7, 2004 was a valid NOD."
  
The Board finds that the Veteran's attorney has filed a NOD 
with regard to the claims for entitlement to eligibility for 
vocational rehabilitation benefits and to whether an April 
2004 letter from the Veteran's attorney was a valid NOD with 
regard to a February 10, 2004 RO notice letter.  By filing 
NODs, he has initiated appellate review of these claims too.  
The next step in the appellate process is for the RO to issue 
to the Veteran and his attorney an SOC.  See 38 C.F.R. 
§ 19.29 (2008); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Consequently, these matters must be remanded to the 
RO for the issuance of an SOC.  The Board emphasizes, 
however, that to obtain appellate review of an issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Durham VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
Veteran from May 2008 to the present.  
All records and/or responses received 
should be associated with the claims 
file. 

2.  Send the Veteran and his attorney a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  Specifically 
request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from his 
private nephrologist, Dr. Phillips in 
Greenville.  

In particular, furnish the Veteran and 
his attorney a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Such notice must include a 
description of the evidence needed to 
substantiate the claim of service 
connection for tendonitis of the right 
ankle based on new and material evidence 
by informing the Veteran of the element 
or elements required to establish service 
connection that were found insufficient 
in the RO's April 1992 denial (i.e., 
evidence of current tendonitis of the 
right ankle and a relationship to service 
or between such disorder and the 
Veteran's service-connected left knee 
disability or any other service-connected 
disability), as outlined in Kent, cited 
to above.

The letter should also clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the Veteran to undergo VA examination to 
ascertain the nature and etiology of his 
chronic kidney disease, by an appropriate 
physician, at a VA facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the veteran's documented 
service medical records, medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

With respect to the Veteran's chronic 
kidney disease, the physician should 
render an opinion, consistent with the 
record and sound medical judgment, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that such disability (1) was caused by 
the Veteran's nonservice-connected 
hypertension or (2) was caused, or is 
aggravated, by any of the veteran's 
service-connected disabilities-bronchial 
asthma with OSA, residuals of a left knee 
TKR with revisions, DJD of the left and 
right knee, and osteomyelitis, to include 
as due to NSAIDs or medications 
prescribed by physicians for treatment of 
any service-connected disability(ies).  
If aggravation of nonservice-connected 
disability by service-connected 
disability is found, the physician should 
attempt to quantify the extent of 
additional  disability resulting from the 
aggravation.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss all 
evidence, including post-service 
treatment-to include the lay statements 
and testimony of record and private and 
VA medical records concerning the 
veteran's chronic kidney disease.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his attorney 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

6.  Issue to the Veteran and his attorney 
an SOC addressing the claims for 
entitlement to eligibility for vocational 
rehabilitation benefits and to whether a 
letter from the Veteran's attorney dated 
April 7, 2004 was a valid NOD with regard 
to a February 10, 2004 RO notice letter.  
Along with the SOC, furnish to the 
Veteran and his attorney a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for perfecting an appeal as to these 
issues.

The Veteran and his attorney are hereby 
reminded that appellate consideration of 
matters identified above (entitlement to 
eligibility for vocational rehabilitation 
benefits and to whether a letter from the 
Veteran's attorney dated April 7, 2004 
was a valid NOD with regard to a February 
10, 2004 RO notice letter) may be 
obtained only if a timely appeal is 
perfected to the issue(s).

The Veteran and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


